Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 1 of 84 PAGEID #: 4

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

 

 

JANE DOE
Name Withheld, Address Withheld,

JENNY DOE, a minor child, by and
through her parents and natural
guardians, MARY DOE and DAN DOE
Name Withheld, Address Withheld,

MARY DOE, Mother of JANE DOE
and JENNY DOE
Name Withheld, Address Withheld,

and Case No. 2:20-cv-4798
DAN DOE, Father of JENNY DOE

Name Withheld, Address Withheld,
Judge

 

Plaintiffs,

VS. Magistrate Judge

OHIO HI-POINT SCHOOL
DISTRICT BOARD OF EDUCATION
2280 State Route 540

Bellefontaine, Ohio 43311,

Jury Demand Endorsed Hereon

RICK SMITH, Superintendent of
Ohio Hi-Point School District
Individually and in his official capacity,

 

 

 
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 2 of 84 PAGEID #: 5

 

TONYAN. RAMEY, Director,
Ohio Hi-Point Career Center
Individually and in her official capacity,

JON COOK, Dean of Students,
Ohio Hi-Point Career Center
Individually and in his official capacity,

JOHN WILSON, Diesel Technology
Instructor, Ohio Hi-Point Career Center
Individually and in his official capacity,

ROBIN HARRINGTON, Special
Education Coordinator,

Ohio Hi-Point Career Center
Individually and in her official capacity,

JACLYN ATHERTON, Math Instructor,
Ohio Hi-Point Career Center
Individually and in her official capacity,

MELISSA GONGLIK, School Counselor,
Ohio Hi-Point Career Center
Individually and in her official capacity,

KAITLYN KING, English Instructor,
Ohio Hi-Point Career Center
Individually and in her official capacity,

CALEB LANG, Academic/Student
Services Supervisor,

Ohio Hi-Point Career Center
Individually and in her official capacity,

AMY McCARTHY, Nurse,
Ohio Hi-Point Career Center
Individually and in her official capacity,

MINOR STUDENT 1, a minor,

 

 

 

 
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 3 of 84 PAGEID #: 6

 

DONNA JEAN WILLIAMS,
Guardian of Minor Student 1
1446 TR 204

Bellefontaine, Ohio 43311,

MINOR STUDENT 2, a minor
Address Unknown,

JOHN/JUDY ROES #1-10,

Ohio Hi-Point School District
employees, administrators, and teachers,
in their official and individual capacities
Names Unknown

Addresses Unknown,

and

JOHN/JUDY ROES #11-33,

students and/or former students of Ohio
Hi-Point Career Center

Names Unknown

Addresses Unknown,

Defendants.

 

 

COMPLAINT FOR DECLARATORY JUDGMENT, INJUNCTIVE RELIEF,
AND DAMAGES, WITH JURY DEMAND ENDORSED HEREON

 

 

 

NATURE OF ACTION

This action challenges the bullying, harassment, and sexual discrimination
suffered by Plaintiff Jane Doe at the Ohio Hi-Point Career Center in Bellefontaine, Logan
County, Ohio. Shortly after beginning her senior year at the vocational school after years
of home-schooling, Plaintiff Jane Doe was continually bullied, harassed, assaulted,

battered, raped, and discriminated against in school because of her disability, sex, gender,
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 4 of 84 PAGEID #: 7

and perceived sex stereotyping. Plaintiff Jane Doe, her mother, Plaintiff Mary Doe, and
Plaintiff Dan Doe tried to end the bullying and harassment, and repeatedly pleaded with
certain Defendants for help. Defendants failed to stop the bullying and harassment,
allowing it to continue and escalate. Consequently, Plaintiff Jane Doe suffered severe
anguish, distress, and depression, ultimately forcing her to take a medical leave and miss
the entire remainder of her senior year of high school.

This civil rights action is brought under the Americans with Disabilities Act of
1990, as amended, 42 U.S.C. §§12131 et seq.; Section 504 of the Rehabilitation Act of 1973,
29 U.S.C. §794; Individuals with Disabilities Education Act (IDEA); Title IX of the
Education Amendments of 1972, as amended; Mandatory Reporting Requirements under
R.C, §5123.01; 34 U.S.C. §20341 for violations of the Child Abuse Protection Act; 42 U.S.C.
§1983 for violations of substantive due process and equal protection under the Fourteenth
Amendment; violations of the right to free speech under the First and Fourteenth
Amendments; torts of common law false imprisonment and intentional infliction of
emotional distress; and civil recovery for criminal acts under R.C. 2307.60, including for
kidnapping, abduction, and failure to report a crime. In this complaint, Plaintiff Jane Doe
alleges that when she reported sexual harassment and brutal rape to teachers and
administrators at Ohio Hi-Point Career Center, Defendant Director Ramey and many
others failed their mandatory reporting requirements and then retaliated against Plaintiff
Jane Doe for having reported the misconduct. Title IX guarantees that no student should
have to endure repeated assault and retaliation for reporting sexual assault. Plaintiff Jane
Doe has a constitutional right to life, liberty, and property that includes a substantive due

process right to bodily integrity, a right “implicitly in the concept of ordered liberty.”
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 5 of 84 PAGEID #: 8

Marcum v. Bd. Ed. Bloom-Carroll School District, 727 F.Supp. 457, 672-73 (USDC SD
Ohio 2010).

This civil rights action seeks damages and seeks to reform the Ohio Hi-Point
School District Board of Education’s policies and practices for responding to bullying,

harassment, assault, battery, rape, and discrimination.
JURISDICTION AND VENUE

1. This Court has jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C. §§1331 and
1343 because the matters in controversy arise under the Constitution and laws of the
United States. Jurisdiction is also proper over Plaintiffs’ claims under 28 U.S.C.
§2201-2202 because Plaintiffs seek a declaration of their civil rights. This Court has
supplemental jurisdiction over Plaintiffs’ related state law claims under 29 U.S.C.
§1367(a) because those claims arise out of the same case or controversy as Plaintiffs’
federal claims. Jurisdiction over federal claims also lies under Title IX of the
Education Amendments of 1972, 20 U.S.C. §81681-88, and under 42 U.S.C. §§1983
and 1988, which provide for damages and attorney and expert fees for vindication of
civil rights claims, asserted under 28 U.S.C. §§1331 and 1343.

2, Venue is proper in this Court under 28 U.S.C. §1391(b) because one or more of the
Defendants resides within this Court’s judicial district and all of the events or

omissions giving rise to the claims occurred within the judicial district.

PARTIES

3. At all times pertinent to this Complaint, Plaintiff Jane Doe (name and address
withheld) was a resident of Bellefontaine, Logan County, Ohio, and a student at the

Ohio Hi-Point Career Center, a vocational school within Defendant Ohio Hi-Point
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 6 of 84 PAGEID #: 9

School District Board of Education’s boundary and control. Plaintiff Jane Doe is a

person with a severe mental disability of borderline mental retardation, with a tested

IQ of 83 as shown on her 2016 IEP, which placed her IQ in the 13th percentile with a

permanent mental capacity of a 14-year-old, and qualified her as a disabled person

within the meaning of the Americans with Disabilities Act, which consequently entitles

her to special protection. Asa result, Plaintiff Jane Doe was eligible for special services

in a public school called an Individualized Education Program (“TEP”).

4. At all times pertinent to this Complaint, Plaintiff Mary Doe (mame and address

withheld) is the mother of Plaintiffs Jane and Jenny Doe, and a resident of

Bellefontaine, Logan County, Ohio.

5. At all times pertinent to this Complaint, Plaintiff Jenny Doe (name and address

withheld) is the minor sister of Plaintiff Jane Doe, and the daughter of Plaintiffs Mary

and Dan Doe, and a resident of Bellefontaine, Logan County, Ohio.

6. At all times pertinent to this Complaint, Plaintiff Dan Doe (name and address

withheld) is the stepfather of Plaintiff Jane Doe, husband of Plaintiff Mary Doe, and

father of Plaintiff Jenny Doe, and a resident of Bellefontaine, Logan County, Ohio.

7. At all times pertinent to this Complaint, Defendant Ohio Hi-Point School District

Board of Education (“Defendant Ohio Hi-Point School Board”) is a public entity

which, acting under color of law, is responsible for the formulation and

implementation of all official governmental laws, policies, regulations, and procedures

in effect for the Ohio Hi-Point School District. Defendant Ohio Hi-Point School Board

is a “person” within the meaning of 42 U.S.C. §1983 and a political subdivision under

the laws of the State of Ohio. Upon information and belief, Defendant Ohio Hi-Point

School Board receives federal financial assistance in the operation of the vocational

6
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 7 of 84 PAGEID #: 10

school where Plaintiff Jane Doe was enrolled, Ohio Hi-Point Career Center, located at
2280 State Route 540, Bellefontaine, Ohio 43311.

8. At all times pertinent to this Complaint, Defendant Rick Smith (“Defendant
Superintendent Smith”) is and was the Superintendent of the Ohio Hi-Point School
District. In his capacity as Superintendent, acting under color of law, he holds final
policy-making authority for the Ohio Hi-Point School District with respect to
implementation of all official governmental laws, policies, regulations, and procedures
governing the Ohio Hi-Point Career Center, including enforcement of anti-bullying,
anti-harassment, anti-assault/battery, anti-rape, and anti-discrimination policies
within the Ohio Hi-Point School District. As Superintendent, he has the ability and
authority to take corrective action on behalf of the Ohio Hi-Point School District to
stop bullying, harassment, assault, battery, rape, rape culture, and discrimination
within the Ohio Hi-Point School District and to discipline perpetrators of such actions.
Defendant Superintendent Smith is sued in both his individual and official capacities.

9. At all times pertinent to this Complaint, Defendant Tonya N. Ramey (“Defendant
Director Ramey”) is and was the Director of Ohio Hi-Point Career Center. In her
capacity as Director, acting under color of law, she held final policy-making authority
for the Ohio Hi-Point School District with respect to implementation and enforcement
of all official governmental laws, policies, regulations, and procedures governing the
Ohio Hi-Point Career Center, including implementation and enforcement of anti-
bullying, anti-harassment, anti-assault/battery, anti-rape, and anti-discrimination
policies within the Ohio Hi-Point School District. As Director, she has the ability and
authority to take corrective action on behalf of the Ohio Hi-Point Schoo! District to

stop bullying, harassment, assault, battery, rape, rape culture, and discrimination

7
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 8 of 84 PAGEID #: 11

10.

ii.

12,

13.

within the Ohio Hi-Point School District and to discipline perpetrators of such actions.
Defendant Director Ramey is sued in both her individual and official capacities.

At all times pertinent to this Complaint, Defendant Jon Cook (“Defendant Dean of
Students Cook”) is and was the Dean of Students at Ohio Hi-Point Career Center. In
that capacity, acting under color of law, he held policy-making authority for the Ohio
Hi-Point School District with respect to implementation and enforcement of all official
governmental laws, policies, regulations, and procedures governing the Ohio Hi-Point
Career Center, including implementation and enforcement of anti-bullying, anti-
harassment, anti-assault/battery, anti-rape, and anti-discrimination policies within
the Ohio Hi-Point School District. As Dean of Students, he has the ability and
authority to take corrective action on behalf of the Ohio Hi-Point School District to
stop bullying, harassment, assault, battery, rape, rape culture, and discrimination
within the Ohio Hi-Point Career Center and to discipline perpetrators of such actions.
Defendant Dean of Students Cook is sued in both his individual and official capacities.
At all times pertinent to this Complaint, Defendant John Wilson (“Defendant Diesel
Instructor Wilson”) is and was a full-time employee of Ohio Hi-Point Career Center,
serving in the capacity of Diesel Lab Instructor, and is sued in both his individual and
official capacities.

At all times pertinent to this Complaint, Defendant Robin Harrington (“Defendant
Special Ed Coordinator Harrington”) is and was a full-time employee of Ohio Hi-Point
Career Center, serving in the capacity of Special Education Coordinator, and is sued
in both her individual and official capacities.

At all times pertinent to. this Complaint, Defendant Jaclyn Atherton (“Defendant

Instructor Atherton”) is and was a full-time employee of Ohio Hi-Point Career Center,

8
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 9 of 84 PAGEID #: 12

14.

15.

16.

17.

18.

19.

serving in the capacity of Math Instructor, and is sued in both her individual and
official capacities.

At all times pertinent to this Complaint, Defendant Melissa Gonglik (“Defendant
School Counselor Gonglik”) is and was a full-time employee of Ohio Hi-Point Career
Center, serving in the capacity of School Counselor, and is sued in both her individual
and official capacities.

At all times pertinent to this Complaint, Defendant Kaitlyn King (“Defendant English
Instructor King”) is and was a full-time employee of Ohio Hi-Point Career Center,
serving in the capacity of English Instructor, and is sued in both her individual and
official capacities.

At all times pertinent to this Complaint, Defendant Caleb Lang (“Defendant
Supervisor Lang”) is and was a full-time employee of Ohio Hi-Point Career Center,
serving in the capacity of Academic/Student Services Supervisor, and is sued in both
his individual and official capacities.

At all times pertinent to this Complaint, Defendant Amy McCarthy (“Defendant Nurse
McCarthy”) is and was a full-time employee of Ohio Hi-Point Career Center, serving
in the capacity of Nurse, and is sued in both her individual and official capacities.

At all times pertinent to this Complaint, upon information and belief, Defendant
Minor Student 1 was a minor child residing in Bellefontaine, Logan County, Ohio,
enrolled as a student at the Ohio Hi-Point Career Center, and is now an emancipated
adult.

At all times pertinent to this Complaint, Defendant Donna Jean Williams is and was a
resident at 1446 TR 204, Bellefontaine, Logan County, Ohio, and had custody and

control of Defendant Minor Student 1.
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 10 of 84 PAGEID #: 13

20.At all times pertinent to this Complaint, upon information and belief, Defendant

21.

22

23.

Minor Student 2 was a minor child residing in Bellefontaine, Logan County, Ohio,
enrolled as a student at the Chio Hi-Point Career Center, and may now be an
emancipated adult.

At all times pertinent to this Complaint, Defendants John/Judy Roes #1-10, whose
names and addresses could not be discovered as of the time of filing this Complaint,
are believed to be full time employees, administrators, or teachers of the Ohio Hi-Point
Career Center who, in that capacity and acting under color of law, were and/or are
responsible for the formulation and implementation of all official governmental laws,
policies, regulations, and procedures in effect for the Ohio Hi-Point School District,

and are sued in both their individual and official capacities.

.At all times pertinent to this Complaint, Defendants John/Judy Roes #11-33, whose

names and addresses could not be discovered as of the time of filing this Complaint,
are believed to be students and/or former students of the Ohio Hi-Point Career Center
who bullied, harassed, assaulted, battered, and/or discriminated against Plaintiff Jane

Doe on the basis of her sex and disability.
STATEMENT OF FACTS

Plaintiff Jane Doe has been the victim of a deliberate, customary practice of willful
indifference to her rights by Defendant Ohio Hi-Point School Board, Defendant
Superintendent Smith, Defendant Director Ramey, Defendant Dean of Students Cook,
Defendant Diesel Instructor Wilson, Defendant Special Ed Coordinator Harrington,

Defendant Instructor Atherton, Defendant School Counselor Gonglik, Defendant

10
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 11 of 84 PAGEID #: 14

Supervisor Lang, Defendant English Instructor King, Defendant Nurse McCarthy, and
Defendant John/Judy Roes #1-10 (collectively, “Ohio Hi-Point Defendants”).

24. Plaintiff Mary Doe first contacted Ohio Hi-Point Career Center in April 2019 to let the
school know that Plaintiff Jane Doe would like to participate in its welding program
during her senior year, and began making arrangements for her IEP and transcripts
to be transferred from her previous school, Virtual Academy.

25.On or about April 26, 2019, Plaintiff Jane Doe submitted her application to Ohio Hi-
Point Career Center.

26.The 2019 Ohio Hi-Point Career Center school year started on August 14, 2019, for all
new students, but Plaintiff Jane Doe’s records were not yet transferred and she was
not able to start on the first day of school.

27.0On August 24, 2019, Plaintiff Jane Doe received a congratulatory letter stating,
“Welcome to Ohio Hi Point Welding & Fabrication” from Ohio Hi-Point Career Center
telling her that she was admitted to the school’s welding program beginning that fall.

28.On August 26, 2019, a representative of Ohio Hi-Point Career Center called Plaintiff
Jane Doe to tell her that her place in the welding program had been given to a male
student. The representative offered to enroll Plaintiff Jane Doe in cosmetology,
nursing, or childcare as alternatives to her first choice, welding. Plaintiff Jane Doe told
the representative that she was not interested in a career in the areas offered and she
wanted to become a welder. In response, the representative suggested that Plaintiff
Jane Doe join the diesel engine program and pushed her to make a decision
immediately, while on the phone. Feeling pressured, Plaintiff Jane Doe agreed to join

the diesel engine program.

11
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 12 of 84 PAGEID #: 15

29,Ohio Hi-Point Defendants did not make any effort to consider Plaintiff Jane Doe’s

disabilities when pushing her to choose the diesel engine program. Plaintiff Jane Doe’s
IEP shows that study of a subject matter such as diesel engines conflicts with Plaintiff
Jane Doe’s abilities and, therefore, would require substantial support from the school
in order for her to be successful. Failing to take her specific disabilities into
consideration is contrary to the spirit of IDEA, which states that a vocational education
“is based on the individual child’s needs, taking into account the child’s strengths,
preferences, and interests; and includes instruction, related services, community
experiences, the development of employment and other post-school adult living
objectives, and if appropriate, acquisition of daily living skills and functional

vocational evaluation.” 34 CFR 300.320(b); 20 U.S.C. 1414(d)(1)(a)()(VIID(aa)-(bb).

30.At the time she started at Ohio Hi-Point Career Center, Plaintiff Jane Doe’s class

31.

schedule and teachers were as follows: Truck Engines: Defendant Diesel Instructor
Wilson; Street Law: Terry Snyder; Lunch; Advisory 1: Defendant Diesel Instructor
Wilson; Science & Society: Summer Priest; English 12: Kathryn Simmons; BA Algebra
II: Defendant Instructor Atherton.

On August 30, 2019, Plaintiff Jane Doe attended her first day at Ohio Hi-Point Career
Center, where she participated in Defendant Diesel Instructor Wilson’s Truck Engine
class. Plaintiff Jane Doe’s late start in the class, together with her documented
disabilities and lack of any support, prevented her from catching up to the other
students who had already been attending for over two weeks. Without any support or
supervision from Defendant Dean of Services Cook or Defendant Diesel Instructor

Wilson, her fellow students began to bully and abuse Plaintiff Jane Doe.

12
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 13 of 84 PAGEID #: 16

32, Plaintiff Jane Doe rode the school bus with Minor Student 1 and was placed in two of
the same classes with him, math with Defendant Instructor Atherton and English 12
with Kathryn Simmons.

33, Minor Student 1 was physically and emotionally possessive with Plaintiff Jane Doe
beginning on her first day of school, frequently touching and grabbing her body,
including her breasts, arms, vagina, and buttocks, openly during class and in the
hallways, grabbing her by the crotch and proclaiming for all to hear, “this is mine.”

34.Many fellow students witnessed this rough, possessive behavior by Minor Student 1
and attempted to tell Minor Student 1 to stop.

35. On September 5, Defendant School Counselor Gonglik sent an email to Plaintiff Mary
Doe asking for a copy of Plaintiff Jane Doe’s IEP, which should have been received and
considered by Ohio Hi-Point Defendants when enrolling Plaintiff Jane Doe in a class
program before the beginning of the schoo! year.

36. During the first weeks of school, on or about September 9, 2019, John Doe #11, a fellow
Hi-Point student, asked Plaintiff Jane Doe to engage in sexual activity while in school,
texting her, “I low-key wanna fuck you”.

37.The next day, on September 10, 2020, Plaintiff Jane Doe reported this sexual
harassment by John Roe #11 to Defendant School Counselor Gonglik, who told
Plaintiff Jane Doe not to talk with or sit beside the student and that she should report
the incident to Defendant Dean of Students Cook.

38. Plaintiff Jane Doe missed school on September 12, 2019, in order to provide support
for her sister Plaintiff Jenny Doe, who was afraid due to a complicated dental

procedure.

13
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 14 of 84 PAGEID #: 17

39.0On Friday, September 13, 2019, Ohio Hi-Point Defendants demonstrated their

indifference to Plaintiff Jane Doe’s needs by sending her to the in-school suspension
room to make up work from missing school the previous day. Minor Student 1 was in
the in-school suspension room serving time for code violations and therefore had

access to Plaintiff Jane Doe.

40.On September 13, 2019, Minor Student 1 lured Plaintiff Jane Doe to his home where

Al.

42.

he lived with his grandmother and, upon information and belief, his legal guardian,
Defendant Donna Jean Willams. Minor Student 1 proceeded to brutally rape Plaintiff
Jane Doe multiple times at his home and elsewhere in Logan County, restrained
Plaintiff Jane Doe in his home against her will, transported her to other locations in
Logan County against her will, took her cell phone away from her which prevented her
from seeking outside help, and prevented her from leaving by force and/or threat of
force, holding Plaintiff Jane Doe against her will and restraining her liberty
throughout the course of the weekend September 13, September 14, and September
15, 2019, until she was finally able to escape on Sunday, September 15, 2019
(collectively, “Rape #1”).

During the weekend of September 13-15, 2019, upon information and belief Defendant
Minor Student 1 carried out Rape #1 while in the custody, care, and control of
Defendant Donna Jean Williams, and on premises owned by Defendant Donna Jean
Williams, who knew or should have known that the rape was occurring in her home
and on her premises.

As a direct and proximate result of Rape #1, Plaintiff Jane Doe suffered injuries to her
body, including without limitation her vagina, anus, rectum, face, hair, scalp, neck,

back, chest, breasts, belly, arms, legs, skin, bruises, lacerations, deep bleeding, and

14
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 15 of 84 PAGEID #: 18

other parts of her body, causing trauma, severe physical pain, mental distress, anxiety,
loss of enjoyment of life, physical impairment, and inability to perform ordinary
activities.

43.As a direct and proximate result of her injuries from Rape #1, Plaintiff Jane Doe has
incurred reasonable medical expenses for necessary services and treatment, and will
continue to incur further such expenses into the indefinite future.

44.Plaintiff Jane Doe returned to school the next day, Monday, September 16, 2019,
injured, bleeding, and terrified, not knowing where to turn or how to get help.

45.Starting Monday, September 16, 2019, Minor Student 1 would not stop sexually
touching, groping, and verbally harassing Plaintiff Jane Doe while at school,
frequently squeezing and touching Plaintiff Jane Doe all over her body during the
school day, including her vagina and buttocks. These attacks often occurred during
class when the two students shared the same classes: Defendant Instructor Atherton’s
class and Defendant English Instructor King’s class. Minor Student 1 also frequently
walked into Defendant Diesel Instructor Wilson’s diesel classroom across the hallway
from Minor Student 1’s class, warning the diesel class boys, “[Plaintiff Jane Doe] is
mine,”

46.Throughout the time period from September 16, 2019, through Plaintiff Jane Doe’s
last day of school in November 2019, Defendant John/Judy Roes #11-33 and other
students of Ohio Hi-Point Career Center sexually harassed, physically threatened, and
viciously bullied Plaintiff Jane Doe.

47. Plaintiff Jane Doe reported sexual harassment, bullying, and abuse by Minor Student
1 and others to Defendant Dean of Students Cook on September 17, 2019, after

Defendant Counselor Gonglik advised that she should talk with Defendant Dean of

15
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 16 of 84 PAGEID #: 19

Students Cook. Over the course of the next two months, Plaintiff Jane Doe, Plaintiff
Mary Doe, and Plaintiff Dan Doe made more than 25 reports to Ohio Hi-Point
Defendants regarding sexual violence, harassment, intimidation, bullying, and
discrimination against Plaintiff Jane Doe based on her sex and disability, all of whom

failed to respond.

48.John Roe #12 bullied Plaintiff Jane Doe in Defendant Instructor Atherton’s class and

in Defendant Diesel Instructor Wilson’s class, making sexual comments such as, “I like

my women thick” so “I don’t like you because you're skinny,” and “twig”.

49. Judy Roe #13 called Plaintiff Jane Doe “dumb.”

50.John Roe #14 said Plaintiff Jane Doe had “AIDS” and called Plaintiff Jane Doe a

51.

“bathroom whore,” stating that he “wouldn’t want to breathe same air” as Plaintiff
Jane Doe because she “has VD”, and warned others, “don’t get close to [Plaintiff Jane
Doe] because she has “disease”; he also used a shoulder check to crash into and
physically batter Plaintiff Jane Doe and participated in specific conversations about
her body, and called her “retarded” and “stupid.”

John Roe #15 warned Plaintiff Jane Doe, “I’m going to break your fucking jaw,” told

ay EE,

her to “eat my ass” and said, “you are a pussy,” “you have no balls,” and threatened

+ cc

that he would bring his entire family to kick Plaintiff Jane Doe’s family’s “ass”. He
also made sexual jokes to and about Plaintiff Jane Doe, asked her if she “wanted to

ee

fuck,” and called her, “skinny,” “twig,”, and said she “looks like bones.” Plaintiff Jane
Doe had a candy lollipop and John Roe #15 told her to “suck it like a dick,” called her

“Foreman,” and called her “retarded.”

52. John Roe #16 and John Roe #17 made sexual comments about Plaintiff Jane Doe’s

body while discussing boobs, saying she had “nice tits” but had a “flat ass”,

16
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 17 of 84 PAGEID #: 20

593. John Roe #18, John Roe #19, John Roe #20, John Roe #21, and John Roe #22 made
jokes of a sexual nature during diesel class and held tools up to replicate a penis.

54.John Roe #23 and John Roe #24 called Plaintiff Jane Doe “nasty” for having her
period and both called her “retarded.”

55. John Roe #25 called Plaintiff Jane Doe via Snapchat and asked her for sex.

56. John Roe #26 and John Roe #27 hit Plaintiff Jane Doe with a shoulder check.

57. John Roe #28 harassed Plaintiff Jane Doe on the bus and in the hallways, stating she
had AIDS, commenting on her candy lollipop saying sexually explicit things such as,
“suck [the candy] like a dick.”

58. This conduct occurred at Ohio Hi-Point Career Center, on its campus, during school
hours and/or while Plaintiff Jane Doe attended classes. Defendant Diesel Instructor
Wilson, Defendant English Instructor King, and Defendant Instructor Atherton were
aware of the sexual harassment and abuse of Plaintiff Jane Doe in their classrooms
but failed to take any action to make it stop, instead referring Plaintiff Jane Doe to
Defendant Dean of Students Cook, who also did nothing to make the ongoing abuse
and harassment stop.

59.On September 17, 2019, Plaintiff Jane Doe reported to Defendant School Counselor
Gonglik that Minor Student 1 was sexually harassing her, Defendant School Counselor
Gonglik referred Plaintiff Jane Doe to Defendant Dean of Students Cook, who
questioned Plaintiff Jane Doe to attempt to determine if the touching was welcomed
(it was not), tried to talk her into not filing a report by telling her it was too much
paperwork, denied her a No Contact Order, and tried to coerce Plaintiff Jane Doe into
purposefully working on a project with Minor Student 1. Defendant Dean of Students

Cook promised to investigate but never reported his findings, refused to help Plaintiff

17
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 18 of 84 PAGEID #: 21

Jane Doe get a Certified Protection Order, and made no effort to remove Minor
Student 1 from her environment to ensure her protection from his ongoing sexual
harassment and abuse. Defendant Dean of Students Cook continued the same
conversation with Plaintiff Jane Doe requesting help and begging for protection nearly
every day for the next two weeks.

60.On September 19, 2019, Plaintiffs Dan, Mary, Jane, and Jenny attended an open house
for students and their families (“Open House”), during which Defendant Director
Ramey publicly cheered Plaintiff Jane Doe for “breaking up” with Minor Student 1,

3) tt

spoke of how she was a “good girl,” “always smiling,” and encouraged Plaintiff Jane
Doe to “not let any man tell you what to do.”

61. At this September 19, 2019, Open House, Defendant Schoo] Counselor Gonglik also
told Plaintiff Jane Doe she was glad Plaintiff Jane Doe “broke up” with Minor Student
1, calling him “toxic”, and told Plaintiff Jane Doe that Defendant Schoo] Counselor
Gonghk was there to support Plaintiff Jane Doe.

62.Also during the Open House, multiple teachers spoke positively about Plaintiff Jane
Doe. Kathryn Simmons shared upcoming field trips, her classroom performance, and
that they knew that Minor Student 1 was touching Plaintiff Jane Doe and were trying
to “keep an eye on” the situation. Defendant Instructor Atherton specifically spoke
about giving Plaintiff Jane Doe extra time and placing her in a small group.

63.Starting on or about September 23, 2019, Plaintiff Dan Doe left multiple phone
messages with Defendant Dean of Students Cook, asking what was going on with

Minor Student i, why Plaintiff Jane Doe was not being protected, and whether an in-

school protective order could be put into place.

18
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 19 of 84 PAGEID #: 22

64.On September 23, 2019, Plaintiff Jane Doe visited Defendant Dean of Students Cook
again to make another report that Minor Student 1 was still sexually harassing her.
She also spoke with various staff members and administrators about the situation. No
staff member or administrator took any action to remedy the situation.

65.On or about September 25, 2019, Plaintiff Jane Doe reported sexual violence,
harassment, intimidation, bullying, and discrimination against Plaintiff Jane Doe
based on her sex and disability to the School Resource Officer. The School Resource
Officer did not file a police report.

66.On or about September 26, 2019, Plaintiff Jane Doe visited Defendant Cook to report
Minor Student 1 was still sexually harassing her. She also spoke with other staff
members and administrators. There was no change in the situation.

67. On September 27, 2019, Ohio Hi-Point Career Center hosted a blood drive. Defendant
Nurse McCarthy visited various classrooms inviting students to attend the blood drive
and assessing their ability to participate. While in Plaintiff Jane Doe’s Diesel Lab, in
front of the entire classroom of students, Defendant Nurse McCarthy specifically
called Plaintiff Jane Doe out of the line of students requesting to participate, stating
that Plaintiff Jane Doe could not participate because she was “too skinny,” then
continued to speak to Plaintiff Jane Doe in a demeaning manner by pointing out that
people who had diseases or a sexually transmitted disease (STD) could not give blood
anyway because they might give it to the other person. All of the students in the
classroom laughed at Plaintiff Jane Doe after hearing Defendant Nurse McCarthy’s
statements.

68. Following School Nurse McCarthy’s comments, the sexual harassment and bullying

by Plaintiff Jane Doe’s fellow Diesel Lab students increased.

19
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 20 of 84 PAGEID #: 23

69.On September 27, 2019, Plaintiff Jane Doe again reported to various staff members
and administrators that Minor Student 1 was continuing to sexually harass her.

70. The night of September 28, 2019, Friend A posted on Facebook a picture of Plaintiff
Jane Doe and Friend A hugging each other.

71. Shortly after this post, Defendant Donna Jean Williams commented on that post:
“Plaintiff Jane Doe please leave [Minor Student 1] alone.” Plaintiff Jane Doe
responded to Defendant Williams’s comment, “[Minor Student 1] said he was going to
kick my dads ass and said things about my mother and my itire family bashing them.
I blocked him from everything hes acting crazy so plz by all means I’m leaving [Minor
Student i] alone].]” [sic]

72. Every day that Plaintiff Jane Doe was in Defendant Diesel Instructor Wilson’s Diesel
Lab class, she was subjected to sexual harassment and abuse.

73. Defendant Diesel Instructor Wilson knew of the harassment and abuse of Plaintiff
Jane Doe in his Diesel Lab class and did nothing to stop it or to protect her from it.
74. Defendant Diesel Instructor Wilson made Plaintiff Jane Doe clean the tools of all her

classmates and did not ensure her safety.

75. Defendant Diesel Instructor Wilson heard, participated m, and encouraged vulgar
sexual conversation between and among students during class, creating a hostile and
toxic environment for all the students and Plaintiff Jane Doe.

76. Despite his actual knowledge that Plaintiff Jane Doe was bullied and sexually harassed
in his class, Defendant Diesel Instructor Wilson failed and refused to take action to
stop it, instead allowing the harassment and abuse to escalate and grow.

77. Instead of helping Plaintiff Jane Doe succeed with the normal curriculum of the diesel

class, Defendant Diesel Instructor Wilson forced Plaintiff Jane Doe to perform menial

20
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 21 of 84 PAGEID #: 24

tasks such as cleaning up after the other class members by making her the “Shop
Foreman Helper” to another male student who had a cast on his broken leg and who
had been given the title, “Shop Foreman.” The pair were segregated from other
students in one of two tool “cribs”, Tool Crib 1 and Tool Crib 2, both located in the
Diesel Lab.

78. While acting as “Shop Foreman Helper,” Plaintiff Jane Doe was subjected to sexual
harassment, bullying, and abuse. Defendant Diesel Instructor Wilson heard the abuse,
participated in it, and laughed and encouraged others, and failed to take any action to
stop the harassment, which only caused it to escalate.

79.On the morning of September 30, 2019, Minor Student 1 verbally and physically
assaulted Plaintiff Jane Doe at the Ohio Hi-Point Career Center/Bellefontaine High
School bus stop and on the bus, calling her a “whore” and other names. Plaintiff Jane
Doe attempted to return items she had previously received from Minor Student 1 back
to him. Once inside the Ohio Hi-Point Career Center building, Minor Student 1
physically assaulted Plaintiff Jane Doe.

80.On September 30, 2010, Plaintiff Jane Doe and Friend A reported to Defendant Dean
of Students Cook that Minor Student 1 was still sexually harassing Plaintiff Jane Doe,
and that Minor Student 1 was now harassing Friend A. Defendant Dean of Students
Cook told Plaintiff Jane Doe that Minor Student i was being “nice.” Plaintiff Jane Doe
and Friend A both wrote reports about Minor Student 1’s behavior. Plaintiff Jane Doe
asked Defendant Dean of Students Cook for a protection order, but he refused to help
Plaintiff Jane Doe get any such order to protect her from Minor Student 1.

81. On October 1, 2019, Plaintiff Jane Doe again went to Defendant Dean of Students Cook

to ask for protection because Minor Student 1 had verbally and physically abused her

21
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 22 of 84 PAGEID #: 25

on the bus again. Defendant Dean of Students Cook told Plaintiff Jane Doe to come
back later, and refused to take the report or discuss it further or take any meaningful
action in response to her pleas for help.

82.On October 1, 2019, Plaintiff Dan Doe left another message for Defendant Dean of
Students Cook asking for help.

83.On October 1, 2019, Defendant Dean of Students Cook called Plaintiff Jane Doe into
his office during English class. Plaintiff Jane Doe thought she was finally going to talk
with Defendant Dean of Students Cook about Minor Student 1’s constant abuse, but
instead he told her that he knew about the sexual contact with Friend A in the
bathroom and showed her a hallway video. He demanded that Plaintiff Jane Doe turn
over her phone at that time and for the remainder of the school day with full access to
all her personal information and images. Defendant Dean of Students Cook made her
go through her personal phone records with him and then accused her of deleting
information from her phone. Defendant Dean of Students Cook made Plaintiff Jane
Doe put her password into the phone in front of him so that he knew the password.
Defendant Cook accused her of having sex in the bathroom and instructed her to come
back at the end of the day to get her phone.

84.On October 1, without due process, Defendant Dean of Students Cook suspended
Plaintiff Jane Doe for the following stated reason: “On October 1, 2019, [Plaintiff Jane
Doe] engaged in sexual activity in a restroom on the Ohio Hi-Point campus.” Plaintiff
Jane Doe is suspended for 5 days beginning 10/2/2019.” Defendant Dean of Students
Cook said to Plaintiff Jane Doe, “There is no way you can get out of this” (“Suspension

#1”).

22
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 23 of 84 PAGEID #: 26

85.As instructed by Defendant Dean of Students Cook, Plaintiff Jane Doe went back to
his office after school on October 1, 2019, to pick up her phone. At that time, Defendant
Dean of Students Cook gave Plaintiff Jane Doe inaccurate suspension paperwork but
did not permit her to have a No Contact Order with Minor Student 1. Defendant Dean
of Students Cook did not appraise her of her procedural rights and told her there was
nothing she could do about Suspension #1. He also did not fulfil the notice
requirements to students who are being suspended.

86.On October 1, 2019, Defendant Dean of Students Cook called Plaintiff Dan Doe, finally
returning the many calls. Defendant Dean of Students Cook told Plaintiff Dan Doe that
he didn’t have a chance to talk to Minor Student 1 because he had to do “other things”.
Defendant Cook said, “I don’t have time to talk about Minor Student 1 because Plaintiff
Jane Doe is being suspended,” and therefore there are “bigger fish to fry,” than
protecting Plaintiff Jane Doe from harassment.

87. Regarding Suspension #1, Defendant Dean of Students Cook said, “there is nothing
you can do about it, you have two options: Either come in and sign the papers stating
knowledge about suspension” or Plaintiff Dan Doe could agree to it over the phone
and Defendant Cook would e-mail a copy to him. Defendant Dean of Students Cook
said there was no way to appeal it and because Friend A confessed, both students
would automatically be suspended and neither party would be able to defend
themselves, Defendant Dean of Students Cook stated, “there’s no fighting it.”

88.Plaintiff Jane Doe served the first day of Suspension #1 on Wednesday, October 2,
2019, and continued to remain out of school through Tuesday, October 8, 2019, which

caused mental distress and emotional harm to Plaintiff Jane Doe.

23
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 24 of 84 PAGEID #: 27

89.On October 2, Plaintiff Dan Doe called Ohio Hi-Point Career Center to request a
meeting to discuss Minor Student 1 continually sexually harassing Plaintiff Jane Doe
and why there had not been a No Contact Order put into place. The meeting took place
that day (“October 2 Meeting”) and included Defendant Dean of Students Cook,
Plaintiff Jane Doe, Plaintiff Mary Doe, Plaintiff Dan Doe, and Friend A, as well as an
acquaintance of the Doe family.

go. During the October 2 Meeting, Defendant Director Ramey told Plaintiff Jane Doe that
she believed Friend A was “arm candy.” Plaintiff Jane Doe corrected Defendant
Director Ramey, advising her that Friend A helped to protect Plaintiff Jane Doe from
Minor Student 1, and that she was trying to get Minor Student 1 “off her back.”
Defendant Director Ramey stated, “when you take your pants down, a boy thinks you
want to have sex.”

gi. At the October 2 Meeting, Plaintiff Mary Doe advised Defendant Director Ramey and
Defendant Dean of Students Cook that Minor Student 1 had left bruises on Plaintiff
Jane Doe, had bitten her on the legs, and had choked her. In response, Defendant

Director Ramey acknowledged that what Plaintiff Jane Doe experienced with Minor
Student 1 constituted dating violence and abuse, even admitting that she had seen
some of it herself, and told Plaintiff Jane Doe that she must file charges against Minor
Student 1 since she is 18. Defendant Director Ramey and Defendant Dean of Students
Cook stated that a CPO is warranted and overdue after finally listening to what
Plaintiff Jane Doe had experienced with Minor Student 1.

92. During the October 2 Meeting, Plaintiff Mary Doe also explained that Plaintiff Jane
Doe has a hard time saying “no,” and thinks about others before she thinks of herself.

Plaintiff Mary Doe explained that Plaintiff Jane Doe is afraid of the police and people

24
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 25 of 84 PAGEID #: 28

in authority, Plaintiff Jane Doe told Defendant Director Ramey that the police have
failed her and she doesn’t trust them to do the right thing. Plaintiff Mary Doe
explained that Plaintiff Jane Doe is under the care of a medical professional for these
conditions.

93. During the October 2 Meeting, Defendant Dean of Students Cook stated that the
reason why he had not helped Plaintiff Jane Doe with Minor Student 1 despite Plaintiff
Jane Doe’s many requests to do so is because he had been “too busy.” Defendant Dean
of Students Cook also said that he spoke with Minor Student 1 earlier that morning
and Minor Student 1 had told Defendant Dean of Students Cook that he “just wants
[Plaintiff Jane Doe] to be happy.”

94. During the October 2 Meeting, Defendant Dean of Students Cook said the following in
response to a question about whether a No Contact Order could apply only to Minor
Student 1 and not to Plaintiff Jane Doe: “I don’t want [Plaintiff Jane Doe] to speak to
[Minor Student 1] and have that be acceptable contact and then that ignites a response
from a volatile person and then that gets him in trouble.” (emphasis added)

95. Defendant Director Ramey and Defendant Dean of Students Cook issued a No Contact
Order against Plaintiff Jane Doe following the October 2 Meeting, which demanded
that Plaintiff Jane Doe stay away from Minor Student 1.

96. Defendant Director Ramey and Defendant Dean of Students Cook also issued a No
Contact Order to Minor Student 1 on October 2, 2019, and told him to stay away from
Plaintiff Jane Doe, but the wording was the same on both No Contact Orders: Plaintiff
Jane Doe was to stay away from Minor Student 1, not the other way around. Plaintiff
Jane Doe believed that this No Contact Order was issued for Minor Student 1 to stay

away from her.

25
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 26 of 84 PAGEID #: 29

97.On October 4, 2019, Plaintiff Jane Doe received a social media message from Friend
B that Minor Student 1 and other students were harassing and assaulting Friend B. At
one point, for example, Minor Student 1 threw a full-sized Snickers candy bar and hit
Friend B in the head and students laughed at Friend B and told her to “put a chain
around your neck and kill yourself.” A teacher witnessed the incident and wrote up
Minor Student 1. On information and belief, Friend B is also disabled and is protected
by an IEP.

98.On October 7, 2019, a meeting requested by Plaintiff Mary Doe and Plamtiff Jane Doe
was held to discuss and appeal Suspension #1 (“October 7 Meeting”). Defendant
Director Ramey, Defendant Special Ed Coordinator Harrington, and Plaintiffs
attended, as well as two Doe family acquaintances for support. At the October 7
Meeting, Defendant Director Ramey announced that there is a sexual harassment
investigation being started. She also identified herself as the Title [IX Investigator and
stated that she was investigating the sexual violence and retaliation that Plaintiff Jane
Doe received in response to her sexual harassment reporting. Upon information and
belief, Defendant Director Ramey introduced Defendant Special Ed Coordinator
Harrington as Defendant Director Ramey’s “friend” acting as an “advocate” for this
meeting, but she is known as the “TEP Caseload Manager.”

99. During the October 7 Meeting, Plaintiff Jane Doe disclosed to everyone in attendance
that Minor Student 1 violently raped her during the weekend of September 13 through
15, 2019.

100. Upon hearing Plaintiff Jane Doe’s disclosure of rape, Defendant Director Ramey
looked at Defendant Special Ed Coordinator Harrington and began to laugh and smile,

and Plaintiff Mary Doe asked, “what are you smiling about, my daughter just said she

26
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 27 of 84 PAGEID #: 30

was raped?” Defendant Director Ramey replied, “'m only smiling because I’m
hungry, we haven’t eaten yet,” and stated she was “tired.”

101. At the October 7 Meeting, Plaintiff Jane Doe reported to Defendant Director
Ramey that she asked Defendant Dean of Students Cook for help from harassment
and abuse multiple times and Defendant Dean of Students Cook had done nothing.

102, At the October 7 Meeting, Plaintiff Mary Doe had to remind Defendant Director
Ramey several times that Plaintiff Jane Doe has a disability and does not understand
the questions being asked of her. For example, Plaintiff Jane Doe did not understand
the meaning of the word “retaliation.”

103. At the October 7 Meeting, Defendant Director Ramey chose not to disclose the
changes she had planned for Plaintiff Jane Doe’s schedule during that meeting, and
did not disclose that she was only changing Plaintiff Jane Doe’s schedule rather than
the schedule of Minor Student i.

104. On the following day, October 8, 2019, and every day thereafter, mandatory
reporters Defendant Director Ramey and Defendant Special Ed Coordinator
Harrington failed to report the rape to the appropriate authorities.

105. On or about October 8, 2019, Plaintiff Mary Doe left a voicemail with Defendant
Superintendent Smith asking him to call her back regarding the ongoing pattern of
sexual violence, harassment, intimidation, bullying, and discrimination against
Plaintiff Jane Doe, and separately sent an email to follow up. Defendant
Superintendent Smith never returned Plaintiff Mary Doe’s phone call or email.

106. News of the reason for Plaintiff Jane Doe’s Suspension #1 spread throughout the
school, which harmed her name, fame, and reputation. Plaintiff Jane Doe became

known as “the girl who had sex in the bathroom.” After she returned to school

27
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 28 of 84 PAGEID #: 31

following Suspension #1, the sexual harassment and bullying of Plaintiff Jane Doe
intensified.

107. On October 8, 2019, Defendant Director Ramey requested an additional meeting
with Plaintiff Jane Doe via email, to which Plaintiff Jane Doe responded, “I absolutely
do not want to meet with you alone and answer questions .i want my parents or my
lawyer of my advocates with there with me. i have trouble comprihending [sic] what
you are trying to say and it makes me nervous .”

108. On the same day, October 8, 2019, Defendant Director Ramey acknowledged that
Plaintiff Jane Doe can have “anyone” present at future meetings that she wanted, and
requested a meeting for the following day, October 9, 2019, and asked who else would
be present.

109g. On or about October 9, 2019, Chio Hi-Point Defendants removed Plaintiff Jane
Doe from her classes and placed her in a new set of classes, telling her it was part of
the Title IX investigation. When her classes were changed she was not given the new
Schoology codes and was unable to access her new classes. Minor Student 1 was left in
all of his previous classes with no changes. Plaintiff Jane Doe attempted to discuss the
changing of classes with the Defendant School Counselor Gonglik, who advised
Plaintiff Jane Doe that she was unable to discuss it with her and she must go to
Defendant Dean of Students Cook or Defendant Director Ramey if she wanted to
discuss it.

110. On or about October 9, 2019, in response to an email from Plaintiff Mary Doe,
Defendant Director Ramey stated that moving Plaintiff Jane Doe’s classes was

required due to the Title IX investigation.

28
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 29 of 84 PAGEID #: 32

111. Asaresult of changing Plaintiff Jane Doe’s classes, her new schedule and teachers
were as follows: Truck Engines: Defendant Diesel Instructor Wilson; Street Law: Terry
Snyder; Lunch; Advisory 1: Defendant Diesel Instructor Wilson; English 12:
Defendant English Instructor King; Environmental Science: Summer Priest; BA
Algebra II: Defendant Instructor Atherton.

112. Asaresult of moving Plaintiff Jane Doe’s English class, for nearly a month Plaintiff
Jane Doe attended new English class where she had to teach herself because
Defendant English Instructor King’s class was studying a different book than her
previous class with Kathryn Simmons. Plaintiff Jane Doe had been studying
Shakespeare’s Comedy of Errors in her previous English class and was asked to
continue working on reading Shakespeare independently, while the other students in
her new class studied a different book.

113. In addition, Plaintiff Jane Doe had been moved to a new science class and for
approximately a week, she attended an upper level math class where she didn’t
understand the material and received no IEP accommodations. Once the teacher
found out about Plaintiff Jane Doe’s disability as outlined in her IEP, the teacher
worked to move Plaintiff Jane Doe into the appropriate math class.

114. While her schedule was being changed, Plaintiff Jane Doe lost over a week of
learning, which resulted in lost interest and lost educational instruction.

115. On October 9, 2019, Plaintiff Mary Doe requested a copy of Plaintiff Jane Doe’s
updated IEP via email, and was told that a copy would come home with Plaintiff Jane

Doe from school that day.

29
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 30 of 84 PAGEID #: 33

116. On October 9, 2019, Defendant Director Ramey sent home a Family Educational
Rights and Privacy Act release under the context of speaking with advocates/attorneys
on behalf of Plaintiff Jane Doe.

117. Later in the day on October 9, Plaintiff Jane Doe was called to Defendant School
Counselor Gonglik’s office despite having been denied access to her counselor earlier
in the day regarding the schedule change. Present in the room were Defendant School
Counselor Gonglik, Defendant Director Ramey, and a school advocate. At that time,
Plaintiff Jane Doe was given the No Contact Order paperwork that demanded that
Plaintiff Jane Doe stay away from Minor Student 1, rather than demanding that Minor
Student 1 stay away from her.

118. Even later on October 9, 2019, Defendant Director Ramey denied in an email that
she limited Plaintiff Jane Doe’s access to counseling by Defendant School Counselor
Gonghik.

119. On October 9, 2019, an appeal meeting between the school and parents was
scheduled for October 16, 2019.

120. On October 10, Plaintiff Jane Doe attempted to comply with Defendant Director
Ramey’s instruction to sit in the front seat of the bus, but Minor Student 1 was already
sitting in that seat, and he proceeded to verbally assault Plaintiff Jane Doe on the bus,
telling everyone that he has a No Contact Order against Plaintiff Jane Doe and that
she is “crazy.”

121. Because of this harassment, Plaintiff Jane Doe moved to a different seat on the bus

in an attempt to get away from Minor Student 1 on October 10, 2019.

30
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 31 of 84 PAGEID #: 34

122. After arriving at school on October 10, 2019, Plaintiff Jane Doe attempted to tell a
teacher or administrator that she was still being harassed by Minor Student 1, but not
a single teacher or administrator listened to her or attempted to rectify the abuse.

123. On October 10, 2019, Defendant Director Ramey sent an email to Plaintiff Mary
Doe and Plaintiff Jane Doe, cancelling their scheduled meeting and communicating
that she had no intention of interviewing Plaintiff Jane Doe again.

124. In the October 10, 2019, email follow-up, Defendant Director Ramey “gently
reminded” everyone that they should not be talking about the situations that pertain
to the investigation and asserted as fact that a student witness to the investigation told
her that Plaintiff Jane Doe was discussing the matter. Plaintiff Jane Doe had no
opportunity to respond.

125. In the October 10, 2019, follow-up email, Defendant Director Ramey stated that
both Plaintiff Jane Doe and Minor Student 1 were given a No Contact Order in an effort
to protect both parties, and that she will follow up with the bus coordinator and the
bus driver about the morning bus ride. She claims that both students were notified of
the No Contact Order.

126. In response to that October 10, 2019, email, Plaintiff Mary Doe asked why
Defendant Director Ramey had not responded to Plaintiff Jane Doe’s attorney in
regard to a 12 noon meeting scheduled for that day, and reiterated that Defendant
Director Ramey was not to speak with Plaintiff Jane Doe without her attorney present.
Plaintiff Mary Doe also notified Defendant Director Ramey of the harassment Plaintiff
Jane Doe experienced on the morning bus ride and that Minor Student 1 was using
the No Contact Order as a weapon to further bully, harass, and terrorize Plaintiff Jane

Doe.

31
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 32 of 84 PAGEID #: 35

127. Inherresponse to the same October io, 2019, email, Plaintiff Mary Doe also stated
that she would sign the necessary documents for the administrators to be released to
speak with Plaintiff Jane Doe’s advocate, Shilo Gall, and asked for the updated copy
of Plaintiff Jane Doe’s IEP that she requested the previous day, which she had not yet
received.

128. On October 11, 2019, approximately ten students stood in a circle at the bus stop
harassing and making fun of Plaintiff Jane Doe, who was feeling deeply defeated.

129. On October 14, 2019, one of Minor Student 1’s friends in Defendant Diesel
Instructor Wilson’s class told Plaintiff Jane Doe he knows she has “bathroom AIDS,”
and refused to give his name when Plaintiff Jane Doe asked, saying, “why? because
you want to have sex with me?”

130. On October 14, 2019, Plaintiff Jane Doe is asked to show a new student around
Defendant Diesel Instructor Wilson’s class. John Roe #29 began to verbally assault
her, asking if she plans to give the new guy a “quickie” in the bathroom and then
stating, “I wouldn’t touch that. It’s nasty.” The verbal assault continued while she tried
to show the new student around, and no one intervened on her behalf. Despite
Defendant Diesel Instructor Wilson’s actual knowledge of these comments, Defendant
Diesel Instructor Wilson failed and refused to take any action to report the conduct or
to stop it.

131. On or about October 14, 2019, unknown students verbally assaulted Plaintiff Jane

3 te.

Doe in the hallways, saying, “I hope you get pregnant,” “you are filthy,” and calling her

a “slut” and a “whore”, while openly claiming that she had an “STD”.

32
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 33 of 84 PAGEID #: 36

132. Onor about October 14, 2019, Plaintiff Jane Doe told her parents that it doesn’t do
any good to tell the teachers or the guidance counselor, they aren’t doing anything to
protect or help her.

133. On October 16, 2019, Defendant Director Ramey canceled the appeal meeting
regarding Plaintiff Jane Doe’s Suspension #1 and rescheduled it for November 4,
2019,

134, On October 17, 2019, Plaintiff Jane Doe told her mother that she was going to
request to get out of Defendant Diesel Instructor Wilson’s class. The students were
continuing to verbally assault her there and Defendant Diesel Instructor Wilson did
nothing. She then decided against asking Defendant School Counselor Gonglik for
assistance because the administrators were not helping her and she felt they would
not do anything.

135. On or about October 17, 2019, Plaintiff Jane Doe requested help from several staff
members to help her with the continuing verbal assaults and harassment from
students, and not one teacher or administrator attempted to help.

136. On October 21, 2019, Plaintiff Jane Doe was told by Defendant Director Ramey to
stop asking staff for help, advising her further that they could not do anything because
it was part of a Title [X investigation.

137. Onor about October 22, 2019, sexual harassment from Minor Student 1 continued
when he violated the No Contact Order, but because Plaintiff Jane Doe had been told
she can’t tell anyone, she did not report his violation.

138. On October 23, 2019, Plaintiff Jane Doe’s attorney began the proceedings to obtain
a Civil Protection Order against Minor Student 1, and requested Plaintiff Jane Doe’s

school records.

33
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 34 of 84 PAGEID #: 37

139. On or about October 24, 2019, the constant barrage of bullying and sexual
harassment has taken a toll on Plaintiff Jane Doe, and according to Plaintiff Mary Doe,
Plaintiff Jane Doe has lost her will to live, and all she does is sleep and cry.

140. On October 30, 2019, Plaintiff Jane Doe asked whether she could attend the
Shakespeare unit field trip see a live Shakespeare performance of the play she had
been studying, Comedy of Errors (“Shakespeare Field Trip”), since she had continued
to work on that play despite her class schedule change. However, Plaintiff Jane Doe
was denied the opportunity to attend the previously planned Shakespeare Field Trip
because Minor Student 1 was attending. Plaintiff Jane Doe was crushed as she had
worked diligently on the challenge of reading Shakespeare on her own, and felt as
though she had achieved some success, and the Shakespeare Field Trip was supposed
to be her reward.

141, On October 30, 2019, Plaintiff Jane Doe attempted to talk to Defendant School
Counselor Gonglik about the Shakespeare Field Trip but was refused, as Defendant
School Counselor Gonglik told Plaintiff Jane Doe that she could not talk about Minor
Student 1 unless Defendant Director Ramey and Defendant Special Ed Coordinator
Harrington were present, and only allowed ten minutes of her time.

142. On October 30, 2019, Plaintiff Jane Doe requested assistance from Defendant
Instructor Atherton regarding a math lesson that Plaintiff Jane Doe did not
understand. Defendant Instructor Atherton told Plaintiff Jane Doe to copy answers
from a classmate. Defendant Instructor Atherton provided Plaintiff Jane Doe with no
additional instruction, and did not assist Plaintiff Jane Doe with access to the school

web-based learning tool.

34
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 35 of 84 PAGEID #: 38

143. On October 30, 2019, during Defendant Diesel Instructor Wilson’s Diesel Class,
Minor Student 2 and Plaintiff Jane Doe met in the First Tool Crib and talked. Plaintiff
Jane Doe believed that Minor Student 2 was being kind and friendly with her. He said
that he would be Plaintiff Jane Doe’s friend and would be there for her if she needed
anything. Later he asked her to meet in the “other tool shed” or the Second Tool Crib
which is further away and dark inside. Once there, Minor Student 2 kissed Plaintiff
Jane Doe. Plaintiff Jane Doe said, “We have to go back to our motors.” Minor Student
2 pushed Plaintiff Jane Doe hard against the cement wall, hurting her head, then
grabbed her by the throat while showing his teeth, and told her to suck his cock and
use her hand. Minor Student 2 raped Plaintiff Jane Doe during Defendant Diesel
Instructor Wilson’s class both vaginally and anally (“Rape #2”)

144. Rape #2 of Plaintiff Jane Doe was a direct and proximate result of the sexual
harassment, abuse, and rape culture Ohio Hi-Point Defendants created, encouraged,
and fostered, as well as Defendant Diesel Instructor Wilson’s complete and total lack
of supervision despite his actual knowledge of the daily, ongoing bullying and sexual
harassment leveled at Plaintiff J ane Doe during his classes.

145. Asa direct and proximate result of Rape #2, Plaintiff Jane Doe suffered injuries
and aggravation of previous injuries to her body from Rape #1, including without
limitation injuries to her vagina, anus, rectum, face, hair, scalp, neck, back, chest,
breasts, belly, arms, legs, skin, bruises, lacerations, deep bleeding, and other parts of
her body, causing trauma, severe physical pain, mental distress, anxiety, loss of

enjoyment of life, physical impairment, and inability to perform ordinary activities.

35
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 36 of 84 PAGEID #: 39

146. As a direct and proximate result of her injuries from Rape #2, Plaintiff Jane Doe
has incurred reasonable medical expenses for necessary services and treatment, and
will continue to incur further such expenses into the indefinite future.

147. On October 31, 2019, Plaintiff Jane Doe was physically threatened during school
by Judy Roe #30, Judy Roe #31, Judy Roe #32, and Judy Roe #33 that they would

“punch [Plaintiff Jane Doe] in the fucking face,” and verbally attacked her, calling her,

3? 66, ot

“horse,” “whore,” “sloppy seconds,” and “bathroom whore” (“Physical Threat/Verbal
Attack”).

148. During the October 31, 2019, Physical Threat/Verbal Attack, a teacher pulled
Plaintiff Jane Doe out of the mix and began to discipline her, while saying nothing to
the four girls who perpetrated the Physical Threat/Verbal Attack. Defendant Diesel
Instructor Wilson was aware of the Physical Threat/Verbal Attack and did nothing to
help Plaintiff Jane Doe following the Physical Threat/Verbal Attack.

149. Afterthe October 31, 2019, Physical Threat/Verbal Attack, Plaintiff Jane Doe asked
Defendant Diesel Instructor Wilson if she could go see Defendant School Counselor
Gonglik. Defendant Diesel Instructor Wilson denied her request, but stated she could
call Defendant School Counselor Gonglik on the classroom phone. Plaintiff Jane Doe
called and asked Defendant School Counselor Gonglik if she can see her now.
Defendant School Counselor Gonglik asked if it was a matter of life or death, to which
Plaintiff Jane Doe replied, “kind of, I didn’t know how to answer that.” Defendant
School Counselor Gonglik said she had meetings all day but that Plaintiff Jane Doe
could come and see her at the end of the day.

150. On October 31, 2019, after the Physical Threat/Verbal Attack and after being

denied an opportunity to report it by Defendant Diesel Instructor Wilson and

36
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 37 of 84 PAGEID #: 40

Defendant School Counselor Gonglik, Plaintiff Jane Doe asked to be excused from
class, went to the bathroom, called her mother and begged Plaintiff Mary Doe to pick
her up from school.

151. On October 31, 2019, Plaintiff Mary Doe signed out Plaintiff Jane Doe from school
and immediately went to the Logan County Sheriff Department to fill out a report of
the Physical Threat/Verbal Attack incident.

152. On October 31, 2019, Defendant Director Ramey sent Plaintiff Jane Doe an email
about a conduct violation, stating she was unable to discuss it with her because of her
leaving early but stated they would have a meeting first thing the next morning.

153. On Friday, November 1, 2019, a group of four students, Friend A, Friend B, Friend
C, and Friend D, went to Defendant Director Ramey and asked to discuss the sexual
and verbal harassment and bullying that they had observed happening to Plaintiff
Jane Doe, but Defendant Director Ramey refused to hear their concerns and told them
to come back on Monday.

154. On Sunday, November 3, 2019, Plaintiff Mary Doe sent an email to Defendant
Director Ramey reporting the Physical Threat/Verbal Attack by the four girls, asking
Defendant Director Ramey why Plaintiff Jane Doe’s classes were changed rather than
the classes of the perpetrator of Rape #1, Minor Student 1, and asking why the four
students were turned away by Defendant Director Ramey when they approached her
to make their report. Defendant Director Ramey did not answer that email until
November 7, 2019.

155. On the morning of Monday, November 4, 2019, Defendant Director Ramey met
Plaintiff Jane Doe at the school building door and questioned her for over an hour

without any other adult or support person in the room, despite previous requests that

37
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 38 of 84 PAGEID #: 41

such discussions occur only in the presence of Plaintiff Jane Doe’s parents, advocate,
and/or attorney. During this meeting, despite Defendant Director Ramey’s actual
knowledge of Plaintiff Jane Doe’s diminished capacity to understand due to her
documented disability, upon information and belief Defendant Director Ramey
coerced Plaintiff Jane Doe to change her report of Rape #2 and forced Plaintiff Jane
Doe to sign a document that Plaintiff Jane Doe did not understand (“Coerced
Statement”).

156. On November 4, 2019, the four students Friends A-D returned to Defendant
Director Ramey’s office and requested a meeting to discuss the bullying and
harassment of Plaintiff Jane Doe they had witnessed, but they were again turned away
by Defendant Director Ramey.

157. On November 4, 2019, Defendant Director Ramey told Plaintiff Jane Doe that she
was assigning Defendant Special Ed Coordinator Harrington to stay with Plaintiff
Jane Doe throughout the day and act as her defense in the hallways as Plaintiff Jane
Doe moved about the school building.

158. On November 4, 2019, Plaintiff Jane Doe was viciously harassed by a fellow
student in Defendant Diesel Instructor Wilson’s engines class, John Roe #5
threatened Plaintiff Jane Doe that he was going to break her jaw, said, “fuck you”, and
told her to “eat his ass”, all of which was heard and ignored by Defendant Diesel
Instructor Wilson.

159. Also on November 4, 2019, while in her Street Law class with Defendant Special
Ed Coordinator Harrington a student loudly called Plaintiff Jane Doe a “whore”,
causing all the students to laugh, while Defendant Special Ed Coordinator Harrington

acted as if she had not heard them.

38
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 39 of 84 PAGEID #: 42

160. On November 4, 2019, Defendant Director Ramey refused to allow Plaintiff Jane
Doe to use the restroom on her own, telling her that Defendant Director Ramey needed
to check it to make sure there wasn’t anyone in there before Plaintiff Jane Doe could
go in. Defendant Director Ramey proceeded to make a show of checking all the
bathroom stalls in front of other students, then, after ensuring all the stalls were clear,
allowed Plaintiff Jane Doe to use the restroom. While Plaintiff Jane Doe was inside
one of the restroom stalls, and in front of other students, Defendant Director Ramey
opened the restroom door and yelled loudly, as a show for other students, “ARE YOU
OK IN THERE?” which was deeply embarrassing to Plaintiff Jane Doe and served to
further ostracize her from her fellow students.

161. Following that event on November 4, 2019, Plaintiff Jane Doe left school early
because she was experiencing severe mental and emotional distress. Throughout the
previous two months, Plaintiff Jane Doe had stopped eating and drinking regularly,
and was down to 89 pounds. She was pulling her hair out of her head and had bald
patches, picking at her face, and had dark circles under her eyes and her complexion
was grey as a result of the extreme mental and emotional distress.

162. On the afternoon of November 4, 2019, a meeting was conducted by an attorney
for Ohio Hi-Point Defendants, Defendant Superintendent Smith, Defendant Director
Ramey, Defendant Special Ed Coordinator Harrington, and others, as well as Plaintiff
Jane Doe, Plaintiff Mary Doe, and Plaintiff Dan Doe (“November 4 Meeting”).

163. During the November 4 Meeting, Defendant Director Ramey showed Plaintiffs
Jane Doe, Mary Doe, and Dan Doe a grainy, unclear video of what was said to be

Plaintiff Jane Doe consensually kissing a boy, Friend A.

39
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 40 of 84 PAGEID #: 43

164. During the November 4 Meeting the attorney for Ohio Hi-Point Defendants,
immediately after hearing Plaintiff Jane Doe sobbing about the bullying, harassment,
threats, and sexual assaults she had suffered at school, gaslighted Plaintiffs by saying
the school could not do anything about the bullying and abuse if Plaintiff Jane Doe did
not report it, thereby perpetrating a false narrative that Plaintiff Jane Doe did not
report the ongoing harassment and abuse prior to September 30.

165. During the November 4 Meeting, Defendant Director Ramey acknowledged that
Plaintiff Jane Doe told the Ohio Hi-Point School Resource Officer three times that
Minor Student 1 was sexually harassing Plaintiff Jane Doe, and each time the School
Resource Officer referred Plaintiff Jane Doe to Defendant Dean of Students Cook.

166, During the November 4 Mecting, Defendant Director Ramey further
acknowledged that the Ohio Hi-Point Resource Officer was aware that Minor Student
1, who had been consistently and continuously sexually harassing Plaintiff Jane Doe,
had also raped her.

167. Following the November 4 Meeting, Plaintiff Jane Doe became ill with a severe
panic attack and needed to be rushed to the hospital emergency room, where she
would finally begin to receive medical care from her injuries resulting from Rape #1
and Rape #2.

168. Following the November 4 Meeting, Defendant Director Ramey and Defendant
Dean of Students Cook used Plaintiff Jane Doe’s Coerced Statement to justify
imposing sanctions against Plaintiff Jane Doe in the form of a second 5-day
suspension (“Suspension #2”), which was set to begin the next day, November 5, 2019,
and continued until November 9, 2019; Plaintiff Jane Doe never returned to school

after the Second Suspension.

40
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 41 of 84 PAGEID #: 44

169. On November 7, 2019, Defendant Director Ramey responded to the email sent by
Plaintiff Mary Doe on November 3, 2019, stating that she could not discuss what was
happening because of the ongoing Title IX investigation, that Plaintiff Jane Doe was
removed from her classes for her own protection, and that Plaintiff Jane Doe needed
to bring any additional information about the investigation forward by the next day,
November 8, 2019.

170. On November 8, 2019, Defendant Director Ramey requested a conference call to
discuss changing Plaintiff Jane Doe’s program prior to her returning to school
following the Second Suspension, but Plaintiff Jane Doe was not able to participate on
that call, as any mention of Defendant Director Ramey, the attorney, or the situation
at school began to cause Plaintiff Jane Doe to experience panic attacks.

171. Onthe evening of November 9, 2019, and into November 10, 2019, Plaintiff Jane
Doe was taken to see a Sexual Assault Nurse Examiner (SANE) nurse at Marion
General Hospital in Marion, Ohio.

172. On November 10, Plaintiff Jane Doe suffered another panic attack after again being
approached about having a conference call with Defendant Director Ramey.

173. On November 10, 2019, Plaintiff Jane Doe began suffering from dark urine and
back pain, prompting Plaintiff Mary Doe to call the hospital.

174. On November 11, 2019, Defendant Director Ramey reached out again to Plaintiff
Jane Doe via email requesting additional information about the assaults, her program
change, and attempting to discuss her missing work.

175. On November 11, 2019, Plaintiff Mary Doe responded to Defendant Director
Ramey’s emails and pointed out the Ohio Hi-Point Defendants’ complete disregard for

Plaintiff Jane Doe’s health issues and the ongoing sexual harassment situation.

41
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 42 of 84 PAGEID #: 45

176. Onthe afternoon of November 11, 2019, Plaintiff Mary Doe and Plaintiff Jane Doe
presented to Mary Rutan Hospital emergency room. As a direct and proximate result
of Plaintiff Jane Doe’s ongoing panic attacks, injuries from Rape #1 and Rape #2, and
severe mental and emotional distress from the bullying, harassment, sexual assault,
abuse, and the failure of Ohio Hi-Point Defendants to address the reports of abuse in
any meaningful way, Plaintiff Jane Doe received a school excuse to remain out of
school on medical leave through November 19, 2019, which was extended multiple
times to eventually include a medical leave for the entire rest of the 2019-2020 school
year.

177. On November 13, 2019, Defendant Director Ramey again emailed Plaintiff Jane
Doe directly stating the same information that had been in previous emails.

178. On November 17, 2019, Plaintiff Jane Doe gave her statement to a detective
concerning Rape #1, as a result of the Marion General Hospital’s SANE nurse
reporting that rape to the proper authorities.

179. On November 20, 2019, Defendant Special Ed Coordinator Harrington reached
out in regard to scheduling an IEP meeting, and generated a PR-o2 for the JEP
meeting.

180. On November 20, 2019, Defendant Director Ramey requested that Student A reach
out to Plaintiff Jane Doe to get evidence of Minor Student 1 harassing her, and again
emailed Plaintiff Jane Doe regarding where to pick up her missed work.

181. On November 20, 2019, Bellefontaine City School’s psychologist Emily Boyne
emailed Plaintiff Jane Doe and Plaintiff Mary Doe requesting them to sign off on
allowing Ohio Hi-Point Defendants to use records to re-evaluate Plaintiff Jane Doe's

IEP rather than conducting a new evaluation, acknowledging that Plaintiff Jane Doe

42
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 43 of 84 PAGEID #: 46

was out on medical leave but requesting to go forward with the IEP re-evaluation
anyway.

182. On December 2, 2019, Defendant Director Ramey emailed Plaintiff Jane Doe and
Plaintiff Mary Doe the dates of end of year testing and how to reschedule if needed.

183. On December 3, 2019, Student A sent a message to Plaintiff Jane Doe telling her
that the kids were all still talking badly about her at school, and Plaintiff Mary Doe
worried that Plaintiff Jane Doe would have another anxiety attack, as she was not
doing well.

184. On December 4, 2019, Student A continued to reach out to Plaintiff Jane Doe,
reiterating how the kids are still talking badly about her, telling her that Defendant
Director Ramey said she would fix the bullying but hasn’t, and Plaintiff Jane Doe
needed to break away from the conversation because she was not feeling well.

185. On December 5, 2019, a PR-o2 parent invitation was generated by Psychologist
Boyne inviting Plaintiff Jane Doe and Plaintiff Mary Doe to an IEP meeting on
December 12, 2019, where they would also assess Plaintiff Jane Doe’s eligibility for
services as a child with a disability.

186. On December 10, 2019, Defendant Superintendent Smith sent an email with the
findings of the Title [X investigation to Plaintiff Jane Doe and Plaintiff Mary Doe,
which stated that the investigation had found insufficient evidence in any of the four
Title IX complaints that Plaintiff Jane Doe had made.

187. On December 12, 2019, the IEP meeting for Plaintiff Jane Doe went forward at 12p
without any input from Plaintiff Jane Doe or Plaintiff Mary Doe.

188. On December 19, 2019, Defendant Special Ed Coordinator Harrington emailed

Plaintiff Jane Doe and Plaintiff Mary Doe in regard to the December 12, 2019, IEP

43
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 44 of 84 PAGEID #: 47

meeting, stating that the meeting was held in an effort to maintain IEP compliance,
requesting that Plaintiff Jane Doe and Plaintiff Mary Doe sign the signature
documents confirming and agreeing with the IEP, and encouraging Plaintiff Jane Doe
to accept home instruction from Defendant Bellefontaine City schools even though
Plaintiff Jane Doe was still out on medical leave from school.

189. OnJanuary 3, 2020, Defendant Director Ramey sent an email to Plaintiff Jane Doe
and Plaintiff Mary Doe regarding return to school work and dates, and referenced the
IEP meeting that happened December 12, 2019.

190. On February 5, 2020, Defendant Special Ed Coordinator Harrington sent Plaintiff
Jane Doe and Plaintiff Mary Doe an email stating she would like to schedule an IEP
update meeting to accommodate Plaintiff Jane Doe’s educational needs that have
changed due to her being out on medical leave.

191. On February 25, 2019, Plaintiff Mary Doe had a conversation with Defendant
Director Ramey and Defendant Special Ed Coordinator Harrington asking them
specifically to stop contacting them while Plaintiff Jane Doe was out on medical leave.

192. On February 25, 2019, a PR-o1 and a PR-02 was generated inviting Plaintiff Jane
Doe and Plaintiff Mary Doe to a face to face meeting at Ohio Hi-Point Career Center
on March 2, 2020, at 1:30p.

193. On February 26, 2020, Defendant Special Ed Coordinator Harrington emailed
Plaintiff Jane Doe and Plaintiff Mary Doe requesting them to attend an IEP
reevaluation meeting (PR-02) on March 2, 2020, at 1:30pm.

194. On March 2, another IEP meeting was held without input from Plaintiff Mary Doe

or Plaintiff Jane Doe, during which the team made a recommendation for Plaintiff

44
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 45 of 84 PAGEID #: 48

Jane Doe to withdraw from Ohio Hi-Point Career Center and enroll in one of three
options through Bellefontaine City Schools.

195. On March 17, 2019, Plaintiff Mary Doe emailed again in regard to the constant
barrage of communication, stating that she had received 133 emails, 34 text messages,
and over 20 phone calls since February 25, 2020, when she asked them to cease
communication.

196. On March 18, 2020, Defendant Director Ramey responded to the email, reiterating
that the IEP recommendation is to withdraw Plaintiff Jane Doe and included
withdrawal paperwork. Defendant Director Ramey advised that if Plaintiff Jane Doe
would withdraw from school, the communications would stop.

197. In her email of March 18, 2020, Defendant Director Ramey acknowledged the
barrage of communication and blamed it on the pandemic caused by the COVID-19
virus, and stated that she will communicate to all teachers and staff that they are no
longer to communicate with Plaintiff Jane Doe or Plaintiff Mary Doe.

198. On April 30, 2020, despite the promises of no further contact by Defendant
Director Ramey, Plaintiff Jane Doe received emails from two people from Ohio Hi-
Point Career Center, including Defendant Supervisor Lang.

199. On May 31, 2020, Plaintiff Jane Doe received a private Facebook message from her
Street Law teacher, Mr. Snyder, at 9:05p, stating he had been thinking about her and
wanted to check in.

200. Plaintiff Mary Doe intercepted the message and asked why he was contacting

Plaintiff Jane Doe, to which Mr. Snyder replied that he checks on all his past students.

45
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 46 of 84 PAGEID #: 49

201. On August 3, 2020, Plaintiff Dan Doe called Ohio Hi-Point Career Center to
request the school records of Plaintiff Jane Doe so that she could enroll in school for
the 2020-2021 school year.

202. On August 4, 2020, Defendant Superintendent Smith called Plaintiff Dan Doe
while at work and told him that Plaintiff Jane Doe must request her records herself
because she is 18.

203. On August 4, 2020, Plaintiff Jane Doe called Ohio Hi-Point Career Center and
requested her own school records.

204. On August 4, 2020, Defendant Superintendent Smith returned Plaintiff Jane Doe’s
call and stated that she had until 2p to pick up her records that same day, despite the
fact that her family did not have access to a car at that time.

205. On August 4, 2020, Defendant Superintendent Smith called Plaintiff Jane Doe and
stated that he would personally deliver her school records to her home that day.

206. On August 4, 2020, as Defendant Superintendent Smith approached the Doe
home, he sat in the driveway for an extended period of time, failed to wear a mask
when approaching the house notwithstanding a statewide mask order due to the global
COVID-19 pandemic, and used his foot to force the door open while he dropped the
records off. Plaintiff Jane Doe experienced an anxiety attack with vomiting and
inconsolable sobbing because of Defendant Superintendent Smith’s callous and

inconsiderate interaction.

46
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 47 of 84 PAGEID #: 50

OHIO HI-POINT DEFENDANTS’
FAILURE TO FOLLOW THEIR OWN POLICY
REGARDING SEXUAL VIOLENCE AND BULLYING

207. Ohio Hi-Point Defendants’ Policy Manual is written as a series of mandatory duties
that district employees must fulfill in response to complaints of sexual violence,
harassment, intimidation, or bullying of students.

208. These duties include; designating individuals to serve as “Anti-Harassment
Compliance Officers” who are to be available during regular school/work hours to
discuss Title IX questions; an obligation to provide a safe and non-discriminatory
environment for all students; the duty to report acts of sexual violence, harassment,
intimidation, or bullying promptly; the duty to investigate and address all reports of
sexual violence, harassment, intimidation, or bullying; the duty to report acts of sexual
violence, harassment, intimidation, or bullying to parents; the duty to report criminal
acts or child abuse to the proper authorities; the duty to develop strategies against
continued sexual violence, harassment, intimidation, or bullying against students; the
duty to impose appropriate discipline against perpetrators of sexual violence,
harassment, intimidation, or bullying; and the duty to notify victims of sexual
violence, harassment, intimidation, or bullying that retaliation against the victim is
strictly prohibited and to direct the victim to report retaliation.

209. Ohio Hi-Point Defendants’ Policy Manual states, “the Board has zero tolerance of
violent, disruptive or inappropriate behavior by its students.”

210. Defendant Ohio Hi-Point School District Board of Education’s Policy Manual
states as follows:

Harassment, intimidation, or bullying toward a student, whether by other

students, staff, or third parties is strictly prohibited and will not be tolerated. This
prohibition includes aggressive behavior, physical, verbal, and psychological

47
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 48 of 84 PAGEID #: 51

abuse, and violence within a dating relationship, The Board will not tolerate any
gestures, comments, threats, or actions which cause or threaten to cause bodily
harm or personal degradation.

Sexual harassment, including sexual violence, interferes with students’ rights to
receive an education free from discrimination, and, in the case of sexual violence,
is a crime. Pursuant to its Title [IX obligations, the Board is committed to
eliminating sexual violence in all forms and will take appropriate action against
any individual found responsible for violating this policy.

211. Under the policy, the definition of sexual harassment states, “sexual harassment
includes unwelcome sexual advances, requests for sexual favors, and other verbal,
nonverbal, or physical conduct of a sexual nature.”

212. Under the policy, “sexual violence includes rape, sexual assault, sexual battery,
sexual abuse, and sexual coercion. Sexual violence can be carried out by school
employees, other students, or third parties. All such acts of sexual violence are forms
of sexual] harassment and, in turn, sex discrimination prohibited by Title IX.”

213. Under the policy, the definition of harassment, intimidation, or bullying means,
“any intentional written, verbal, graphic, electronic, or physical acta that a student or
group of students exhibits toward another particular student more than once and the
behavior both causes mental or physical harm to the other student and is sufficiently
severe, persistent, or pervasive that it creates an intimidating, threating, or abusive
educational environment for the other student.”

214. Every staff member is required to report any situation that they believe to be
aggressive behavior directed toward a student and to report sexual violence promptly
to a teacher, administrator, supervisor, or other school official. “If a Complainant

informs a teacher, Director, or other District employee at the students’ school,

Superintendent, or other District employee, either orally or in writing, about any

48
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 49 of 84 PAGEID #: 52

complaint of harassment, that employee must report such information to the
Compliance Offer or designed within two (2) business days.”

215. The District is required to investigate and address all reports. Any school staff
member or administrator who receives a complaint shall promptly document the
complaint in writing, including the information provided. “Throughout the course of
the process, the Compliance Officer should keep the parties informed of the status of
the investigation and the decision-making process.”

216. The policy states that disciplinary action will be imposed on individuals engaging
in “disregarding, failing to investigate adequately, or delaying investigation of
allegations of unlawful harassment, when responsibility for reporting and/or
investigating harassment charges comprises part of one’s supervisory duties.”

217. No employee or administrator at Ohio Hi-Point Career Center offered Plaintiff
Jane Doe any suggestions on how to handle the bullying, sexual harassment, and
intimidation, nor did anyone provide information about bullying, nor did they offer
her counseling to deal with the bullying, sexual harassment, and intimidation.

218. Defendant Director Ramey never provided her report of any investigation
regarding the sexual harassment, intimidation, or bullying of Plaintiff Jane Doe, nor
were any Plaintiffs provided with written materials used in the investigation. The only
report provided to Plaintiffs was a report written by Defendant Superintendent Smith
on December 10, 2019, which purported to adopt “Investigator Ramey’s findings and
conclusions” and sating that there was “insufficient evidence” of a violation of school

policies on anti-harassment.

49
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 50 of 84 PAGEID #: 53

OHIO HI-POINT DEFENDANTS’
PATTERN AND PRACTICE OF
FAILING TO PROPERLY RESPOND TO REPORTS OF
SEXUAL VIOLENCE, HARASSMENT, INTIMIDATION, AND BULLYING

219. Inaddition to Plaintiff Jane Doe, other Ohio Hi-Point Career Center students were
also bullied, sexually harassed, and intimidated, with the actual knowledge of Ohio
Hi-Point Defendants, who failed to appropriately respond to end those practices and
protect the victims.

220. Upon information and belief, Friend B also experienced bullying, sexual
harassment, and intimidation, which she reported to Defendant Director Ramey
and/or other Ohio Hi-Point Defendants, but no action was taken to protect Friend B
or to make the misconduct stop.

2291. Upon information and belief, no employee or administrator at Ohio Hi-Point
Career Center offered Plaintiff Jane Doe or Friend B any suggestions on how to handle
the bullying, harassment, and intimidation, nor did anyone provide information about
bullying, nor did they offer counseling to deal with the bullying, harassment, and
intimidation.

222. Ohio Hi-Point Defendants, individually and acting together, created a custom and
practice of refusing to enforce their own policies, thereby creating a culture of sexual

harassment, assault, battery, and rape culture that lead to the ongoing, unrelenting

sexual harassment and violence against Plaintiff Jane Doe and others,

50
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 51 of 84 PAGEID #: 54

COUNTI
VIOLATION OF U.S. CONSTITUTION AMENDMENT XIV
DENTAL OF SUBSTANTIVE DUE PROCESS

223. Plaintiffs incorporate by reference all previous paragraphs of this Complaint as
though completely rewritten herein.

224. The actions of the Hi-Point Defendants constitute a violation of Plaintiffs’
constitutional rights under the Substantive Due Process Clause of the Fourteenth
Amendment.

225. These rights include Plaintiff Jane Doe’s right to life, liberty, familiar relationship,
education, and freedom from government actions that shock the conscience, as well
as the right of Plaintiffs Dan, Mary, and Jenny Doe to the familiar relationship,

| companionship, care, custody, and management of their daughter/sister.

226. Ohio Hi-Point Defendants had actual knowledge that the sexual violence,
harassment, intimidation, and bullying Plaintiff Jane Doe suffered was so severe that
it deprived her of the rights, privileges, or immunities secured by the Substantive Due
Process clause of the Fourteenth Amendment.

227. Ohio Hi-Point Defendants had sufficient time to deliberate and decide upon a
proper course of action in response to the sexual violence, harassment, intimidation,
and bullying of Plaintiff Jane Doe, and other wrongs suffered by Plaintiff Jane Doe.
Ohio Hi-Point Defendants were not required to act in haste.

228. Ohio Hi-Point Defendants’ actions and omissions, in failing to intervene on behalf
of Plaintiff Jane Doe, were so reprehensible that it is shocking to the conscience or

outrageous, and violative of Plaintiffs’ substantive due process rights.

51
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 52 of 84 PAGEID #: 55

229. The practices, policies, and/or customs of Ohio Hi-Point Defendants for
responding to such sexual violence, harassment, intimidation, bullying,
assault/battery, and discrimination were so clearly unreasonable in light of known
circumstances s to give rise to a reasonable inference that each of the Hi-Point
Defendants intended for these events to occur, or were deliberately and callously
indifferent to their occurrence, or were grossly negligent or reckless in permitting
them to occur.

230. ‘The affirmative acts and omissions of the Ohio Hi-Point Defendants created a risk
and/or increased the risk that Plaintiff Jane Doe would be exposed to sexual violence,
harassment, intimidation, bullying, assault/battery, and discrimination by other Ohio
Hi-Point Career Center students including without limitation Minor Student 1, Minor
Student 2, and John/Judy Roes #11-33.

231. Because Plaintiff Jane Doe faced special and specific dangers of being bullied,
sexually harassed, assaulted/battered, and discriminated against by Ohio Hi-Point
Career Center students (particularly Minor Students 1-2), Ohio Hi-Point Defendants’
actions and omissions created a risk and/or placed Plaintiff Jane Doe specifically at
Tisk.

232. Ohio Hi-Point Defendants knew or should have known that their actions and
omissions created a danger and/or specifically endangered Plaintiff Jane Doe,
including without limitation:

a. The repeated decisions of Ohio Hi-Point Defendants to take no action to
address the sexual violence, harassment, intimidation, bullying,
assault/battery, and discrimination of Plaintiff Jane Doe, as reported by

Plaintiff Jane Doe, Plaintiff Mary Doe, Plaintiff Dan Doe, Friend A, Friend B,
Friend C, and Friend D;

52
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 53 of 84 PAGEID #: 56

b. Their repeated failure to complete reports of each complaint of sexual violence,
harassment, intimidation, bullying, assault/battery, and discrimination against
Plaintiff Jane Doe and others;

c. Their complete and utter refusal to address a single instance of sexual violence,
harassment, intimidation, bullying, assault/battery, and discrimination when
it was occurring right in front of certain Defendants, during class;

d. Their repeated refusals to investigate or discipline Minor Student 1, despite
their actual knowledge of his identity and their knowledge that any remedial
action they had taken was ineffective;

e, Their failure to conduct a proper investigation and take into account Plaintiff
Jane Doe’s experience during Rape #2, instead coercing her to sign a document
she did not understand which purportedly, upon information and belief,
admitted to engaging in consensual sexual activity that was not true, and
forcing her to endure discipline in the form of Suspension #2 for “having sex”
when in fact she had endured criminal sexual violence against her.

233, Ohio Hi-Point Defendants’ actions and omissions reflect their toleration of a
widespread policy, practice, or custom of failmg to adequately respond to sexual
violence, harassment, intimidation, bullying, assault/battery, and discrimination so
as to safeguard the constitutionally protected rights of students.

234. This policy, practice, or custom condoned, fostered, encouraged, and tacitly
approved of the unconstitutional response and lack of response of Ohio Hi-Point
Defendants to bullying, harassment, and assault/battery taking place in the Ohio Hi-
Point Career Center, and directly and proximately caused the violation of Plaintiff
Jane Doe’s constitutional rights.

235. As a direct and proximate result of Ohio Hi-Point Defendants’ actions and
omissions, Plaintiff Jane Doe has suffered trauma, severe physical pain, mental

distress, anxiety, loss of enjoyment of life, physical impairment, inability to perform

ordinary activities, extreme emotional pain and suffering, and was wholly and

53
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 54 of 84 PAGEID #: 57

completely deprived of an education, as she was unable to graduate from Ohio Hi-
Point Career Center with her senior class in spring 2020.

236. Asa direct and proximate result of Plaintiff Jane Doe’s injuries, Plaintiffs Dan Doe,
Mary Doe, and Jane Doe have incurred reasonable medical expenses for necessary
services and treatment, and will continue to incur further such expenses into the
indefinite future.

237. As a direct and proximate result of Ohio Hi-Point Defendants’ actions and
omissions, Plaintiffs Dan Doe, Mary Doe, and Jenny Doe have lost the companionship
and consortium of Plaintiff Jane Doe,

COUNT II
VIOLATION oF TITLE IX OF THE CIVIL RIGHTS ACT oF 1964, 20 USC §1681
SEX DISCRIMINATION

238. Plaintiffs incorporate by reference all previous paragraphs of this Complaint as
though completely rewritten herein.

239. Plaintiff Jane Doe suffered harassment on the basis of her gender, sex stereotyping,
her perceived sexual orientation, and her perceived sexual practices/promiscuity,
while attending Ohio Hi-Point Career Center.

240. The harassment was so severe, pervasive, and objectively offensive that it deprived
her of access to the educational opportunities or benefits provided by the school.

241. This harassment was reported to Ohio Hi-Point Defendants and Ohio Hi-Point
Defendants had actual knowledge of the sexual violence, harassment, intimidation,
bullying, assault/battery, and discrimination Plaintiff Jane Doe suffered.

242. Ohio Hi-Point Defendants’ response to these reports was deliberately indifferent

in that it was clearly and objectively unreasonable in light of the known circumstances.

54
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 55 of 84 PAGEID #: 58

243. Furthermore, Ohio Hi-Point Defendants’ actions and omissions, in failing to
respond to these reports and intervene on behalf of Plaintiff Jane Doe, were so
reprehensible that it is shocking to the conscience or outrageous.

244, Ohio Hi-Point Defendants knew or should have known that any actions they had
taken in response to the harassment were inadequate and ineffective.

245. Ohio Hi-Point Defendants thus violated Plaintiff Jane Doe’s right to be free from
discrimination on the basis of sex in federally funded education programs and
activities in violation of Title IX, 20 U.S.C. §1681.

246. As a direct and proximate result of Ohio Hi-Point Defendants’ actions and
omissions, Plaintiff Jane Doe has suffered Plaintiff Jane Doe has suffered trauma,
severe physical pain, mental distress, anxiety, loss of enjoyment of life, physical
impairment, inability to perform ordinary activities, extreme emotional pain and
suffering, and has suffered further harassment and was made vulnerable to further
harassment on the basis of sex, and was deprived of her access to the educational
opportunities and benefits that the school provided, and was unable to graduate from
Ohio Hi-Point Career Center with her senior class in spring 2020.

247. Asa direct and proximate result of Plaintiff Jane Doe’s injuries, Plaintiffs Dan Dee,
Mary Doe, and Jane Doe have incurred reasonable medical expenses for necessary
services and treatment, and will continue to incur further such expenses into the
indefinite future.

248. As a direct and proximate result of Ohio Hi-Point Defendants’ actions and
omissions, Plaintiffs Dan Doe, Mary Doe, and Jenny Doe have lost the companionship

and consortium of Plaintiff Jane Doe.

55
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 56 of 84 PAGEID #: 59

COUNT III
UNLAWFUL POLICY, PRACTICE, OR CUSTOM IN FAILING TO RESPOND
TO SEXUAL VIOLENCE, HARASSMENT, INTIMIDATION, BULLYING,
ASSAULT/BATTERY, AND DISCRIMINATION
42 U.S.C. § 1983 — Monell v. Dept. of Social Services, 436 U.S. 658 (1978)

249. Plaintiffs incorporate by reference all previous paragraphs of this Complaint as
though completely rewritten herein,

250. This cause of action is brought pursuant to 42 U.S.C. §1983.

251. Ohio Hi-Point Defendants violated their obligations to maintain lawful policies
and procedures pursuant to Monell v. Dept. of Social Services, 436 U.S. 658 (1978),
and also pursuant to R.C. §2307.44, §3313.666(B), and §3313.534.

252. The actions and omissions of Ohio Hi-Point Defendants reflect their toleration of
a widespread policy, practice, or custom of failing to adequately respond and/or
negligently responding to sexual violence, harassment, intimidation, bullying,
assault/battery, rape, and discrimination so as to safeguard the constitutionally
protected rights of students.

253. This policy, practice, or custom condoned, fostered, encouraged, acquiesced in and
tacitly approved of the unconstitutional response, and lack of response, of Ohio Hi-
Point Defendants to bullying, harassment, and assault/battery taking place in the
Ohio Hi-Point Career Center.

254. This policy, practice, or custom was the moving force behind the violations of
Plaintiff Jane Doe’s constitutional and federally protected rights.

255. Ohio Hi-Point Defendants were deliberately and callously indifferent, or grossly

negligent or reckless with regard to this deprivation of Plaintiff Jane Doe’s

constitutional and federally protected rights.

56
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 57 of 84 PAGEID #: 60

256. Ohio Hi-Point Defendants’ unlawful policy, practice, or custom was also evidenby

by their deliberate indifferent in:

a. The actions taken by officials with final decision-making authority, including

ii.

iil.

Iv.

without limitation:

The repeated decisions of Ohio Hi-Point Defendants to take no action to
address the sexual violence, harassment, intimidation, bullying,
assault/battery, and discrimination of Plaintiff Jane Doe, as reported by
Plaintiff Jane Doe, Plaintiff Mary Doe, Plaintiff Dan Doe, Friend A, Friend
B, Friend C, and Friend D;

Their repeated failure to complete reports of each complaint of sexual
violence, harassment, intimidation, bullying, assault/battery, and
discrimination against Plaintiff Jane Doe and others during class, in the
hallways, and on the bus;

Their complete and utter refusal to address a single instance of sexual
violence, harassment, intimidation, bullying, assault/battery, and
discrimination when it was occurring right in front of certain Defendants;

Their repeated refusals to investigate or discipline Minor Student 1, despite
their actual knowledge of his identity and their knowledge that any remedial
action they had taken was ineffective;

Their failure to conduct a proper investigation and take into account
Plaintiff Jane Doe’s experience during Rape #2, instead coercing her to sign
a document she did not understand which purportedly, upon information
and belief, admitted to engaging in consensual sexual activity that was not
true, and forcing her to endure discipline in the form of Suspension #2 for
“having sex” when in fact she had endured criminal sexual violence against
her.

Failing to properly train, instruct, oversee, supervise, and discipline their
officials and teachers in proper methods of responding to sexual violence,
harassment, intimidation, bullying, assault/battery, and discrimination,
and/or negligently performing these responsibilities.

The training and supervision was obviously and clearly inadequate and/or
negligent, especially given the conduct of administrators and teachers
described in this Complaint, including without limitation:

Their failure to report incidents of sexual violence, harassment,
intimidation, bullying, assault/battery, and discrimination to their
superiors or complete reports on the same;

57
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 58 of 84 PAGEID #: 61

ii.

iii.

lv.

d.

Their failure to communicate with each other and comprehend that
Plaintiffs falling grades and out-of-character behavior was related to the
sexual violence, harassment, intimidation, bullying, assault/battery, and
discrimination she was suffering;

Defendant Dean of Students Cook’s disciplinary action against Plaintiff
Jane Doe in Suspension #1 and Suspension #2, when the conduct of Minor
Student 1 and Judy Roes #30—#33 went without any disciplinary action;

Defendant Director Ramey’s coercing Plaintiff Jane Doe, during a private
meeting without benefit of Plaintiff Jane Doe’s attorney, parent, or any
other support, to alter Plaintiff Jane Doe’s statement regarding Minor
Student 2 and Rape #2, purportedly, upon information and belief, forcing
her to sign a document she did not understand or believe, and using that
document to justify unlawful disciplinary action against Plaintiff Jane Doe
in the form of Suspension #2;

Ohio Hi-Point Defendants’ failure to offer Plaintiff Jane Doe counseling
and/or adequate counseling, and actively depriving her of access to
Defendant School Counselor Gonglik;

The failure of teachers and administrators to detect and report sexual
violence, harassment, intimidation, bullying, assault/battery, and
discrimination of Plaintiff Jane Doe by Minor Student 1, Minor Student 2,
and Judy Roes #30-#933.

The failure of Defendant Director Ramey to personally intervene and end
the sexual violence, harassment, intimidation, bullying, assault/battery,
and discrimination despite direct knowledge of the misconduct against
Plaintiff Jane Doe.

Failing to follow their own anti-bullying and anti-sexual discrimination
policies, as described above;

Failing to maintain, adopt, and/or implement policies and procedures
regarding sexual violence, harassment, intimidation, bullying, assault/battery,
and discrimination necessary to prevent the constitutional violations suffered
by Plaintiff Jane Doe; and

Failing to maintain files on bullies/harassers, and the failure to institute a
tracking system for sexual violence, harassment, intimidation, bullying,
assault/battery, and discrimination incidents.

257. Ohio Hi-Point Defendants’ actions and omissions were also part of a pattern and

practice in which Ohio Hi-Point Defendants failed to protect Ohio Hi-Point Career

58
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 59 of 84 PAGEID #: 62

Center students from sexual violence, harassment, intimidation, bullying,
assault/battery, and discrimination.

258. Ohio Hi-Point Defendants were deliberately indifferent, and knew or should have
known that these violations reflected the toleration of a widespread policy, practice,
or custom of failing to adequately respond to sexual violence, harassment,
intimidation, bullying, assault/battery, and discrimination so as to safeguard the
constitutionally protected rights of students, the failure to adopt and/or implement
adequate policies, and deficient/negligent training, oversight, supervision, and
discipline.

259. Defendants were deliberately indifferent, and knew or should have known that
these actions and omissions were likely to cause injury to students, and actually caused
injury to students including Plaintiff Jane Doe.

260. As a direct and proximate result of Ohio Hi-Point Defendants’ actions and
omissions, Plaintiff Jane Doe has suffered trauma, severe physical pain, mental
distress, anxiety, loss of enjoyment of life, physical impairment, inability to perform
ordinary activities, extreme emotional pain and suffering, and was wholly and
completely deprived of an education.

261, As a direct and proximate result of Ohio Hi-Point Defendants’ actions and
omissions, Plaintiffs Dan Doe, Mary Doe, and Jenny Doe have lost the companionship

and consortium of Plaintiff Jane Doe.

59
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 60 of 84 PAGEID #: 63

COUNT IV
NEGLIGENCE/GROSS NEGLIGENCE

262. Plaintiffs incorporate by reference all previous paragraphs of this Complaint as
though completely rewritten herein.

263. The actions of all Defendants, including Ohio Hi-Point Defendants, Minor Student
1, Minor Student 2, Defendant Donna Jean Williams, John/Judy Roes #1--#10, and
John/Judy Roes #11-#33, as enumerated above (collectively, “Defendants”), in (a)
sexually violating, harassing, intimidating, bullying, assaulting, battering, and
discriminating against Plaintiff Jane Doe; and in (b) failing to properly respond to the
sexual violence, harassment, intimidation, bullying, assault/battery, and
discrimination against Plaintiff Jane Doe, despite their actual and constructive
knowledge of these events, and their directly witnessing physical, verbal, and other
forms of sexual violence, harassment, intimidation, bullying, assault/battery, and
discrimination against Plaintiff Jane Doe, which constitutes negligence, recklessness,
and/or gross negligence under Chio law.

264. Defendants’ negligence, recklessness, and gross negligence includes without
limitation: failing to follow federal and Ohio law; failing to follow their own anti-
bullying and anti-sexual harassment policies, as specified above; failing to investigate
and end the sexual violence, harassment, intimidation, bullying, assault/battery, and
discrimination; failing to identify and discipline the bullies and/or perpetrators of
sexual violence, harassment, intimidation, bullying, assault/battery, and
discrimination against Plaintiff Jane Doe; failing to report incidents of sexual violence,

harassment, intimidation, bullying, assault/battery, and discrimination to the school

60
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 61 of 84 PAGEID #: 64

administration; and deliberately coercing Plaintiff Jane Doe to change her report of
Rape #2 and using the coerced false report to justify Suspension #2.

265. Defendants’ negligence, recklessness, and gross negligence includes without
limitation their failure to create and implement policies necessary for the government
of their schools and students, as required by R.C. §3313.20.

266. Defendants’ recklessness and gross negligence also includes their violation of
Ohio’s Anti-Bullying statute, R.C. §3313.666. These violations include without
limitation: (a) failure to document incidents of bullying and harassment against
Plaintiff Jane Doe in writing and notifying her parents of the incidents; (b) failure to
use intervention strategies for protecting Plaintiff Jane Doe from additional sexual
violence, harassment, intimidation, bullying, assault/battery, and discrimination, as
well as retaliation; (c) failure to use interventions or disciplinary procedures for the
bullies/harassers of Plamtiff Jane Doe.

267. Defendant School Counselor Gonglik’s negligence, recklessness, and gross
negligence includes her failure to offer counseling and/or adequate counseling to
Plaintiff Jane Doe despite her knowledge of the sexual violence, harassment,
intimidation, bullying, assault/battery, and discrimination against Plaintiff Jane Doe.

268. Defendant. Diesel Instructor Wilson’s negligence, recklessness, and gross
negligence includes his (a) failing to report incidents of sexual violence, harassment,
intimidation, bullying, assault/battery, and discrimination occurring in his own
classroom; (b) participating in and encouraging the sexual violence, harassment,
intimidation, bullying, assault/battery, and discrimination occurring in his own

classroom; and (c) permitting Rape #2 to occur during his class period.

61
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 62 of 84 PAGEID #: 65

269. Defendant Dean of Students Cook’s negligence, recklessness, and gross negligence
includes his (a) failing to investigate incidents of sexual violence, harassment,
intimidation, bullying, assault/battery, and discrimination as reported to him; (b)
participating in and encouraging Defendant Director Ramey’s use of Plaintiff Jane
Doe’s coerced statement regarding Rape #2; and (c) failing to discipline Minor
Student 1, instead taking action to discipline Plaintiff Jane Doe with Suspension #1
and Suspension #2.

270. Defendant Director Ramey’s negligence, recklessness, and gross negligence
includes her (a) failing to investigate incidents of sexual violence, harassment,
intimidation, bullying, assault/battery, and discrimination occurring in his own
classroom; (b) failing to provide Plaintiffs with her report of the incidents of sexual
violence, harassment, intimidation, bullying, assault/battery, and discrimination
occurring in his own classroom; (c) coercing Plaintiff Jane Doe to change her story of
Rape #2 and then using the coerced statement to justify Suspension #2; and (d) failing
to report the crimes reported to her to the proper authorities.

271. The actions and omissions of all Defendants constitute malicious purpose, bad
faith, and reckless, willful, and wanton misconduct in violation of R.C.
§2744.03(A)(6).

272. The actions and omissions of Ohio Hi-Point Defendants were outside the course
and scope of their employment at Ohio Hi-Point Career Center.

273. Asa direct and proximate result of Defendants’ actions and omissions, Plaintiff
Jane Doe has suffered trauma, severe physical pain, mental distress, anxiety, loss of
enjoyment of life, physical impairment, inability to perform ordinary activities,
extreme emotional pain and suffering, and was wholly and completely deprived of an

62
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 63 of 84 PAGEID #: 66

education, as she was unable to graduate from Ohio Hi-Point Career Center with her
senior class in spring 2020.

274. Asadirect and proximate result of Plaintiff Jane Doe’s injuries, Plaintiffs Dan Doe,
Mary Doe, and Jane Doe have incurred reasonable medical expenses for necessary
services and treatment, and will continue to incur further such expenses into the
indefinite future.

275. As a direct and proximate result of Defendants’ actions and omissions, Plaintiffs
Dan Doe, Mary Doe, and Jenny Doe have lost the companionship and consortium of
Plaintiff Jane Doe.

COUNT V
BREACH OF DUTY OF CARE AND SUPERVISION

276. Plaintiffs incorporate by reference all previous paragraphs of this Complaint as
though completely rewritten herein.

277. Plaintiff Jane Doe was at all times relevant to this Complaint under the care,
custody, control, and supervision of Ohio Hi-Point Defendants, and was in fact
compelled by the laws of the State of Ohio to attend school and submit to the care,
custody, and control of schoo! authorities.

278. Ohio Hi-Point Defendants had a duty to care for, protect, supervise, support, and
control their students; to exercise a duty of reasonable care in loco parentis; and to
avoid creating a substantial risk to the health or safety of their students either by action
or omission.

279. The foregoing duties are established by the common law of Ohio, as well as by R.C.
§§2151.03, 2919.22, 3313.20, 3313.666, 2307.44, 3313.666(B), 2151.421, and
3313.534-

63
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 64 of 84 PAGEID #: 67

280. Ohio Hi-Point Defendants voluntarily assumed a duty of care to ensure that
Plaintiff Jane Doe and all Ohio Hi-Point Career Center students were protected from
sexual violence, harassment, intimidation, bullying, assault/battery, and
discrimination by adopting anti-bullying, anti-harassment, anti-discrimination, and
anti-assault/battery policies.

281. The actions of Ohio Hi-Point Defendants, as enumerated in this Complaint,
constitute a violation of the aforementioned duties.

282. The actions and omissions of Ohio Hi-Point Defendants constitute malicious
purpose, bad faith, and reckless, willful, and wanton misconduct in violation of R.C.
82744.03(A)(6).

283. As a direct and proximate result of Ohio Hi-Point Defendants’ actions and
omissions, Plaintiff Jane Doe has suffered trauma, severe physical pain, mental
distress, anxiety, loss of enjoyment of life, physical impairment, inability to perform
ordinary activities, extreme emotional pain and suffering, and was wholly and
completely deprived of an education, as she was unable to graduate from Ohio Hi-
Point Career Center with her senior class in spring 2020.

284. Asa direct and proximate result of Plaintiff Jane Doe’s injuries, Plaintiffs Dan Doe,
Mary Doe, and Jane Doe have incurred reasonable medical expenses for necessary
services and treatment, and will continue to incur further such expenses into the
indefinite future.

285. As a direct and proximate result of Ohio Hi-Point Defendants’ actions and
omissions, Plaintiffs Dan Doe, Mary Doe, and Jenny Doe have lost the companionship

and consortium of Plaintiff Jane Doe.

64
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 65 of 84 PAGEID #: 68

COUNT VI
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

286. Plaintiffs incorporate by reference all] previous paragraphs of this Complaint as
though completely rewritten herein.

287, Defendants either intended to cause emotional distress to Plaintiffs, or knew or
should have known that their actions and omissions would result in serious emotional
distress to Plaintiffs.

288. Defendants’ actions and omissions in failure to take appropriate action against the
bullies/harassers of Plaintiff Jane Doe, and the actions of Minor Student 1, Minor
Student 2, and John/Judy Roes #11—#33 in perpetrating sexual violence, harassment,
intimidation, bullying, assault/battery, and discrimination against Plaintiff Jane Doe,
were extremely outrageous and shocking to the conscience.

289. Defendants’ actions and omissions directly and proximately caused extreme
emotional distress and mental/psychological/emotional harm to Plaintiff Jane Doe
and Plaintiffs Dan, Mary, and Jenny Doe.

290. As a direct and proximate result of Ohio Hi-Point Defendants’ actions and
omissions, Plaintiff Jane Doe has suffered trauma, severe physical pain, mental
distress, anxiety, loss of enjoyment of life, physical impairment, inability to perform
ordinary activities, extreme emotional pain and suffering, and was wholly and
completely deprived of an education, as she was unable to graduate from Ohio Hi-
Point Career Center with her senior class in spring 2020.

291. Asa direct and proximate result of Plaintiff Jane Doe’s injuries, Plaintiffs Dan Doe,

Mary Doe, and Jane Doe have incurred reasonable medical expenses for necessary

65
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 66 of 84 PAGEID #: 69

services and treatment, and will continue to incur further such expenses into the
indefinite future.

292. As a direct and proximate result of Ohio Hi-Point Defendants’ actions and
omissions, Plaintiffs Dan Doe, Mary Doe, and Jenny Doe have lost the companionship
and consortium of Plaintiff Jane Doe.

COUNT VII
INTENTIONAL/NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

293. Plaintiffs incorporate by reference all previous paragraphs of this Complaint as
though completely rewritten herein.

294. Defendants’ actions and omissions in failing to take appropriate action against the
bullies/harassers of Plaintiff Jane Doe, and the actions of Minor Student 1, Minor
Student 2, and John/Judy Roes #11-#33, and other bullies, in perpetrating sexual
violence, harassment, intimidation, bullying, assault/battery, and discrimination
against Plaintiff Jane Doe, directly, proximately, and foreseeably caused Plaintiffs’
injuries and damages.

295. Defendants’ actions and omissions directly and proximately caused extreme
emotional distress and mental/psychological/emotional harm to Plaintiff Jane Doe
and Plaintiffs Dan, Mary, and Jenny Doe, and were carried out in bad faith, and ina
malicious, reckless, willful, and wanton manner.

296, As a direct and proximate result of Defendants’ actions and omissions, Plaintiff
Jane Doe has suffered trauma, severe physical pain, mental distress, anxiety, loss of
enjoyment of life, physical impairment, imability to perform ordinary activities,

extreme emotional pain and suffering, and was wholly and completely deprived of an

66
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 67 of 84 PAGEID #: 70

education, as she was unable to graduate from Ohio Hi-Point Career Center with her
senior class in spring 2020.

297. Asadirect and proximate result of Plaintiff Jane Doe’s injuries, Plaintiffs Dan Doe,
Mary Doe, and Jane Doe have incurred reasonable medical expenses for necessary
services and treatment, and will continue to incur further such expenses into the
indefinite future.

298. As a direct and proximate result of Ohio Hi-Point Defendants’ actions and
omissions, Plaintiffs Dan Doe, Mary Doe, and Jenny Doe have lost the companionship
and consortium of Plaintiff Jane Doe.

COUNT VIII

VIOLATION OF R.C. §2307.44
HAZING/BULLYING

299. Plaintiffs incorporate by reference all previous paragraphs of this Complaint as
though completely rewritten herein.

300. Plaintiff Jane Doe was subjected to sexual violence, harassment, intimidation,
bullying, assault/battery, and discrimination as a student in the Ohio Hi-Point School
District during school hours and during school sanctioned events.

301. Defendants had a mandatory duty to create and enforce anti-bullying, anti-hazing,
and anti-harassment standards pursuant to R.C. §§2307.44, 3313.666(B), and
3313-534.

302. Defendants failed to create and enforce such standards, as described above.

303. As a direct and proximate result of Defendants’ actions and omissions, Plaintiff
Jane Doe has suffered trauma, severe physical pain, mental distress, anxiety, loss of

enjoyment of life, physical impairment, inability to perform ordinary activities,

67
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 68 of 84 PAGEID #: 71

extreme emotional pain and suffering, and was wholly and completely deprived of an
education, as she was unable to graduate from Ohio Hi-Point Career Center with her
senior class in spring 2020.

304. Asa direct and proximate result of Plaintiff Jane Doe’s injuries, Plaintiffs Dan Doe,
Mary Doe, and Jane Doe have incurred reasonable medical expenses for necessary
services and treatment, and will continue to incur further such expenses into the
indefinite future.

305. As a direct and proximate result of Ohio Hi-Point Defendants’ actions and
omissions, Plaintiffs Dan Doe, Mary Doe, and Jenny Doe have lost the companionship
and consortium of Plaintiff Jane Doe.

COUNT IX

VIOLATION OF R.C, §2151.421
FAILURE TO REPORT CHILD ABUSE

306. Plaintiffs incorporate by reference all previous paragraphs of this Complaint as
though completely rewritten herein.

307. Ohio Hi-Point Defendants, acting in an official or professional capacity, and
Defendant Donna Jean Williams knew, should have known, or had reasonable cause
to suspect that Plaintiff Jane Doe suffered or faced a threat of suffering a physical or
mental wound, injury, or disability, to wit: that Plaintiff Jane Doe had been physically
assaulted/battered, bullied, harassed, sexually violated, and discriminated against,
and that she was likely to physically harm herself and was a risk to commit suicide,
among other things.

308. Pursuant to R.C. §2151.421, Ohio Hi-Point Defendants and Defendant Donna Jean

Williams had a duty to report that they knew, should have known, or had a reasonable

68
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 69 of 84 PAGEID #: 72

cause to suspect that Plaintiff Jane Doe suffered or faced a threat of suffering a
physical or mental wound, injury, or disability.

309. Ohio Hi-Point Defendants and Defendant Donna Jean Williams breached their
duty when they failed to report as required by R.C. §2151.421.

310. As a direct and proximate result of Ohio Hi-Point Defendants’ and Defendant
Donna Jean Williams’s actions and omissions, Plaintiff Jane Doe has suffered trauma,
severe physical pain, mental distress, anxiety, loss of enjoyment of life, physical
impairment, inability to perform ordinary activities, extreme emotional pain and
suffering, and was wholly and completely deprived of an education, as she was unable
to graduate from Ohio Hi-Point Career Center with her senior class in spring 2020.

311. Asa direct and proximate result of Plaintiff Jane Doe’s injuries, Plaintiffs Dan Doe,
Mary Doe, and Jane Doe have incurred reasonable medical expenses for necessary
services and treatment, and will continue to incur further such expenses into the
indefinite future.

312. As a direct and proximate result of Ohio Hi-Point Defendants’ and Defendant
Donna Jean Williams’s actions and omissions, Plaintiffs Dan Doe, Mary Doe, and

Jenny Doe have lost the companionship and consortium of Plaintiff Jane Doe.

COUNT X
BREACH OF EXPRESS AND/OR IMPLIED CONTRACT
313. Plaintiffs incorporate by reference all previous paragraphs of this Complaint as

though completely rewritten herein.

69
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 70 of 84 PAGEID #: 73

314. Plaintiffs Dan and Mary Doe and Plaintiff Jane Doe enrolled Plaintiff Jane Doe as
a student in the Ohio Hi-Point School District, and specifically at Ohio Hi-Point Career
Center.

315. Plaintiffs Dan, Mary, and Jane Doe formed an agreement with Ohio Hi-Point
Defendants to attend this school, and for these school officials to educate, supervise,
and otherwise care for Plaintiff Jane Doe.

316. Upon information and belief, Plaintiffs Dan, Mary, and Jane Doe signed various
school documents and issued certain payments as part of the enrollment process,
and/or throughout the course of the course of the school year, agreeing among other
things to Plaintiff Jane Doe’s attendance.

317. This agreement was contractual in nature.

318. As part of the agreement, Plaintiffs paid fees, costs, property taxes, and other funds
to Ohio Hi-Point Defendants.

319. Ohio Hi-Point Defendants published policies, protocols, and procedures upon
which Plaintiff Jane Doe relied for supervision, care, and protection.

320. Plaintiff Jane Doe fulfilled her obligations under the agreement by attending
school, abiding by Ohio Hi-Point Defendants’ policies, protocols, and procedures, and
by otherwise completing or attempting to complete the work assigned to her.

321. Ohio Hi-Point Defendants breached and otherwise failed to fulfill their obligations
under the agreement in several ways including without limitation:

a. Failing to protect Plaintiff Jane Doe from sexual violence, harassment,
intimidation, bullying, assault/battery, and discrimination;

b. Failing to enforce Ohio Hi-Point Defendants’ anti-bullying, anti-harassment,
and anti-discrimination policies;

70
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 71 of 84 PAGEID #: 74

c. Failing to adequately train, instruct, or supervise and/or negligently training,
instructing, or supervising Ohio Hi-Point teachers/administrators/staff
regarding those policies, and about proper methods of responding to such
events;

d. Failing to oversee, supervise, and discipline staff in carrying out their duties
under these policies; and

e. Failing to adopt, and/or implement adequate policies and procedures
regarding sexual violence, harassment, intimidation, bullying, assault/battery,
and discrimination necessary to prevent the constitutional violations suffered
by Plaintiff Jane Doe.

322, Ohio Hi-Point Defendants’ breach of the agreement directly and proximately
damaged Plaintiffs Dan, Mary, and Jane Doe as alleged.
323. Plaintiffs Dan Doe’s, Mary Doe’s, and Jane Doe’s actual damages include payments

to the school in the form of taxes, books, clothing, tuition, fees, and other amounts.

COUNT XI
VIOLATION OF TITLE II
AMERICANS WITH DISABILITIES ACT OF 1990
42 U.S.C. §§12131 et seq.

324. Plaintiffs incorporate by reference all previous paragraphs of this Complaint as
though completely rewritten herein.

325. Title II of the Americans with Disabilities Act of 1990, 42 U.S.C. §§12131 et seq.
(“ADA”) prohibits discrimination against individuals with disabilities in all areas of
public life, including the public school systems, and all public and private places that
are open to the general public,

326, Plaintiff Jane Doe is a person with a recognized disability as documented by her
Individualized Educational Plan (IEP) that put Ohio Hi-Point Defendants on notice of

her disability.

71
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 72 of 84 PAGEID #: 75

327. School districts and their personnel violate the ADA when peer harassment based
on disability is sufficiently serious that it creates a hostile environment, and such
harassment is encouraged, tolerated, not adequately addressed, or ignored by school
employees.

328, School districts and their personnel also violate the ADA when they fail to provide
accommodations to allow a person with a disability equal access to education and
educational resources.

329. Ohio Hi-Point Defendants knew or should have known of the sexual violence,
harassment, intimidation, bullying, assault/battery, and discrimination against
Plaintiff Jane Doe based on sex and disability.

330. Ohio Hi-Point Defendants’ actions and omissions regarding Plaintiff Jane Doe’s
disability diminished her ability to:

a, express herself and represent her experiences fully in her reports of sexual
violence, harassment, intimidation, bullying, assault/battery, and
discrimination;

b. defend herself or seek assistance in defending against or preventing sexual
violence, harassment, intimidation, bullying, assauli/battery, and

discrimination on the basis of gender and disability;

c. recognize situations in which she was placed in danger of sexual violence,
harassment, intimidation, bullying, assault/battery, and discrimination; and

d. recognize situations in which her treatment at the school, by both peers and
school personnel, created barriers to her equal access to education and in fact
deprived her of equal education.

331. Ohio Hi-Point Defendants made no effort to provide Plaintiff Jane Doe with any
assistance to adequately understand, comprehend and/or articulate her experiences

and fully report on them to proper authorities both within and outside the school

system. Ohio Hi-Point Defendants treated Plaintiff Jane Doe with no understanding

72
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 73 of 84 PAGEID #: 76

or respect, gave no indication that they understood that she was slowed by her
disability — both in avoiding violent and harassing behaviors toward her, and in
describing them and advocating for assistance from the school.

332, Instead of accommodating Plaintiff Jane Doe’s disability, Ohio Hi-Point
Defendants punished Plaintiff Jane Doe by treating her as if she were responsible for
the sexual violence, harassment and bullying to which she was subjected.

333. Ohio Hi-Point Defendants further took advantage of Plaintiff Jane Doe’s disability
when Defendant Director Ramey forced Plaintiff Jane Doe to meet alone, without
representation or support, and coerced Plaintiff Jane Doe into signing a document she
did not understand, and then used that document to justify imposing sanctions against
Plaintiff Jane Doe in the form of Suspension #2.

334. Ohio Hi-Point Defendants wholly and utterly failed in their obligations to provide
Plaintiff Jane Doe with equal access to education and educational resources in
violation of the ADA.

395. Ohio Hi-Point Defendants negligently, recklessly, knowingly, willfully, and
wantonly created an environment hostile to persons with disabilities and encouraged,
tolerated, ignored, and failed to address that hostile environment, allowing it to thrive
and injure Plaintiffs.

336. As a direct and proximate result of Ohio Hi-Point Defendants’ actions and
omissions, Plaintiff Jane Doe has suffered trauma, severe physical pain, mental
distress, anxiety, loss of enjoyment of life, physical impairment, inability to perform
ordinary activities, extreme emotional pain and suffering, and was wholly and
completely deprived of an education, as she was unable to graduate from Ohio Hi-

Point Career Center with her senior class in spring 2020.

73
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 74 of 84 PAGEID #: 77

337. Asadirect and proximate result of Plaintiff Jane Doe’s injuries, Plaintiffs Dan Doe,
Mary Doe, and Jane Doe have incurred reasonable medical expenses for necessary
services and treatment, and will continue to incur further such expenses into the
indefinite future.

338. As a direct and proximate result of Ohio Hi-Point Defendants’ and Defendant
Donna Jean Williams’s actions and omissions, Plaintiffs Dan Doe, Mary Doe, and

Jenny Doe have lost the companionship and consortium of Plaintiff Jane Doe.

COUNT XI
VIOLATION OF SECTION 504 OF THE
REHABILITATION ACT OF 1973, 29 U.S.C. §794

339. Plaintiffs incorporate by reference all previous paragraphs of this Complaint as
though completely rewritten herein.

340. Section 504 of the Rehabilitation Act of 1973, 290 U.S.C. §794 (“Section 504”)
prohibits discrimination against individuals with disabilities by programs that receive
federal financial assistance, such as Ohio Hi-Point Defendants.

341. School districts and their personnel violate Section 504 when peer harassment
based on disability is sufficiently serious that it creates a hostile environment, and
such harassment is encouraged, tolerated, not adequately addressed, or ignored by
school employees.

342. School districts and their personnel also violate Section 504 when they fail to
provide accommodations to allow a person with a disability equal access to education

and educational resources.

74
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 75 of 84 PAGEID #: 78

343. Plaintiff Jane Doe is a person with a recognized disability as documented by her
Individualized Educational Plan (IEP) that put Ohio Hi-Point Defendants on notice of
her disability.

344. Ohio Hi-Point Defendants knew or should have known of the sexual violence,
harassment, intimidation, bullying, assault/battery, and discrimination agamst
Plaintiff Jane Doe based on sex and disability.

345. Ohio Hi-Point Defendants’ actions and omissions regarding Plaintiff Jane Doe’s
disability diminished her ability to:

a. express herself and represent her experiences fully in her reports of sexual
violence, harassment, intimidation, bullying, assault/battery, and
discrimination;

b. defend herself or seek assistance in defending against or preventing sexual
violence, harassment, intimidation, bullying, assault/battery, and

discrimination on the basis of gender and disability;

c. recognize situations in which she was placed in danger of sexual violence,
harassment, intimidation, bullying, assault/battery, and discrimination; and

d. recognize situations in which her treatment at the school, by both peers and.
school personnel, created barriers to her equal access to education and in fact
deprived her of equal education.

346. Ohio Hi-Point Defendants made no effort to provide Plaintiff Jane Doe with any
assistance to adequately understand, comprehend and/or articulate her experiences
and fully report on them to proper authorities both within and outside the school
system. Ohio Hi-Point Defendants treated Plaintiff Jane Doe with no understanding
or respect, gave no indication that they understood that she was slowed by her

disability — both in avoiding violent and harassing behaviors toward her, and in

describing them and advocating for assistance from the school.

75
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 76 of 84 PAGEID #: 79

347. Instead of accommodating Plaintiff Jane Doe’s disability, Ohio Hi-Point
Defendants punished Plaintiff Jane Doe by treating her as if she were responsible for
the sexual violence, harassment and bullying to which she was subjected.

348. Ohio Hi-Point Defendants further took advantage of Plaintiff Jane Doe’s disability
when Defendant Director Ramey forced Plaintiff Jane Doe to meet alone, without
representation or support, and coerced Plaintiff Jane Doe into signing a document she
did not understand, and then used that document to justify imposing sanctions against
Plaintiff Jane Doe in the form of Suspension #2.

349. Ohio Hi-Point Defendants wholly and utterly failed in their obligations to provide
Plaintiff Jane Doe with equal access to education and educational resources in
violation of Section 504.

350. Ohio Hi-Point Defendants negligently, recklessly, knowingly, willfully, and
wantonly created an environment hostile to persons with disabilities and encouraged,
tolerated, ignored, and failed to address that hostile environment, allowing it to thrive
and injure Plaintiffs.

351. As a direct and proximate result of Ohio Hi-Point Defendants’ actions and
omissions, Plaintiff Jane Doe has suffered trauma, severe physical pain, mental
distress, anxiety, loss of enjoyment of life, physical impairment, inability to perform
ordinary activities, extreme emotional pain and suffering, and was wholly and
completely deprived of an education, as she was unable to graduate from Ohio Hi-
Point Career Center with her senior class in spring 2020.

952. Asa direct and proximate result of Plaintiff Jane Doe’s injuries, Plaintiffs Dan Doe,

Mary Doe, and Jane Doe have incurred reasonable medical expenses for necessary

76
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 77 of 84 PAGEID #: 80

services and treatment, and will continue to incur further such expenses into the
indefinite future.

353. As a direct and proximate result of Ohio Hi-Point Defendants’ and Defendant
Donna Jean Williams’s actions and omissions, Plaintiffs Dan Doe, Mary Doe, and
Jenny Doe have lost the companionship and consortium of Plaintiff Jane Doe.

COUNT XIII
ASSAULT AND BATTERY

354. Plaintiffs incorporate by reference all previous paragraphs of this Complaint as
though completely rewritten herein.

355. Minor Student 1, Minor Student 2, and John/Judy Roes #11-#33 (collectively,
“Student Defendants”) assaulted Plaintiff Jane Doe by willfully threatening or
attempting to harm or touch Plaintiff Jane Doe offensively, which threat or attempt
reasonably placed Plaintiff Jane Doe in fear of such contact.

956. Student Defendants battered Plaintiff Jane Doe by intentionally causing
unconsented harmful or offensive contact with Plaintiff Jane Doe, to wit: shoulder
checking her, touching her, groping her, shoving her, stepping on her feet, and
tripping her, among other incidents.

957. As a direct and proximate result of Ohio Hi-Point Defendants’ actions and
omissions, Plaintiff Jane Doe has suffered trauma, severe physical pain, mental
distress, anxiety, loss of enjoyment of life, physical impairment, inability to perform
ordinary activities, extreme emotional pain and suffering, and was wholly and
completely deprived of an education, as she was unable to graduate from Ohio Hi-

Point Career Center with her senior class in spring 2020.

Vi
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 78 of 84 PAGEID #: 81

358. Asadirect and proximate result of Plaintiff Jane Doe’s injuries, Plaintiffs Dan Doe,
Mary Doe, and Jane Doe have incurred reasonable medical expenses for necessary
services and treatment, and will continue to incur further such expenses into the
indefinite future.

359. As a direct and proximate result of Ohio Hi-Point Defendants’ and Defendant
Donna Jean Williams’s actions and omissions, Plaintiffs Dan Doe, Mary Doe, and

Jenny Doe have lost the companionship and consortium of Plaintiff Jane Doe.

COUNT XIV
RAPE

360. Plaintiffs incorporate by reference all previous paragraphs of this Complaint as
though completely rewritten herein.

361. Minor Student 1 and Minor Student 2 (collectively, “Minor Students 1-2”) engaged
in sexual conduct with Plaintiff Jane Doe by use of force or threat of force when Minor
Students 1-2 knew or had reasonable cause to believe that Plaintiff Jane Doe’s ability
to resist or consent was substantially impaired because of a mental condition
underlying her documented disability.

362. Asa direct and proximate result of actions by Minor Students 1-2, Plaintiff Jane
Doe has suffered trauma, severe physical pain, mental distress, anxiety, loss of
enjoyment of life, physical impairment, inability to perform ordinary activities,
extreme emotional pain and suffering, and was wholly and completely deprived of an.
education, as she was unable to graduate from Ohio Hi-Point Career Center with her

senior class in spring 2020.

78
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 79 of 84 PAGEID #: 82

363. Asa direct and proximate result of Plaintiff Jane Doe’s injuries, Plaintiffs Dan Doe,
Mary Doe, and Jane Doe have incurred reasonable medical expenses for necessary
services and treatment, and will continue to incur further such expenses into the
indefinite future.

364. Asa direct and proximate result of actions by Minor Students 1-2,, Plaintiffs Dan
Doe, Mary Doe, and Jenny Doe have lost the companionship and consortium of
Plaintiff Jane Doe.

COUNT XV
LOSS OF CONSORTIUM

365. Plaintiffs incorporate by reference all previous paragraphs of this Complaint as
though completely rewritten herein.

366. Defendants negligently and intentionally cause din jury to Plaintiff Jane Doe.

367. Asa direct and proximate result of Defendants’ actions and omissions, Plaintiffs
Dan, Mary, and Jenny Doe have suffered a loss of consortium including without
limitation loss of services, society, companionship, care, assistance, attention,
affection, and assistance, and are thereby entitled to damages.

COUNT XVI

REQUEST FOR PUNITIVE DAMAGES

368. Plaintiffs incorporate by reference all previous paragraphs of this Complaint as
though completely rewritten herein.

369. Based on the foregoing allegations as pleaded, Plaintiffs are entitled to punitive
damages from Defendants due to conduct that is shocking to the conscience and

outrageous.

79
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 80 of 84 PAGEID #: 83

COUNT XVII

REQUEST FOR DECLARATORY JUDGMENT

370. Plaintiffs incorporate by reference all previous paragraphs of this Complaint as
though completely rewritten herein.

371. Areal and justiciable controversy exists, as pleaded herein.

972. Plaintiffs are entitled to a declaration as to the rights of the parties that will
terminate uncertainty and put an end to the controversy.

373. Plaintiffs have a legal interest in the controversy.

374. Pursuant to the Declaratory Judgment Act, 28 U.S.C. §§2201 and 2202, and Ohio’s
Declaratory Judgment Act, R.C. 2721.01, et seq., Plaintiffs request an order declaring
that the acts and conduct of all Defendants constitute violations of Plaintiffs’
constitutional, statutory and common-law rights.

375. Plaintiffs further request a monetary judgment against Defendants, as well as

attorneys’ fees, costs, and interest.

COUNT XVIII
REQUEST FOR INJUNCTIVE RELIEF

376. Plaintiffs incorporate by reference all previous paragraphs of this Complaint as
though completely rewritten herein.

377. Plaintiffs have suffered irreparable injury including without limitation physical
injury, psychological injury, and consequent mental and emotional injuries;

378. The remedies available at law, such as monetary damages, are inadequate to

compensate for those injuries.

80
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 81 of 84 PAGEID #: 84

379. Given the balance of hardship between Plaintiffs and Defendants, a remedy in

equity is warranted.

380. The public interest would be served by a permanent injunction, and in fact, the

public interest would be greatly furthered by the permanent injunction sought herein.

381.

Plaintiffs therefore request a permanent injunction ordering Defendants to stop

engaging in unconstitutional and unlawful acts, and to develop policies and

procedures for ending any such unconstitutional and unlawful acts and the hostile and

intolerant environment, including but not limited to the following:

a. Require Defendants to implement mandatory and effective training
programs for Ohio Hi-Point School District faculty, staff, and students on issues
relating to bullying, harassment, sexual discrimination, and
sexual/gender/gender orientation/disability discrimination, and methods to
intervene to stop students from bullying or harassing other students for any
reason but particularly based on their sex, disability, gender, or gender
identification;

b. Require Defendants to adopt policies with specific guidelines for
instructing teachers, security guards, bus drivers, hall monitors, and
administrators about how to address student complaints where the student has
been bullied, harassed, or discriminated against for any reason but particularly
based on his or her sex, disability, gender, or gender identification;

c. Require Defendants to adopt policies implementing increased and
enhanced supervision of staff enforcement of anti-bullying, anti-harassment, and
anti-discrimination policies, including without limitation semi-annual reviews of
all staffregarding compliance with said policies, and revised job descriptions of the
Superintendent, Director, Dean of Students, Special Education Coordinator,
Academic/Student Services Supervisor, Nurse, and School Counselor within the
District reflecting that said officials are responsible for supervising staff members’
compliance with said policies.

d. Require Defendant Ohio Hi-Pomt School District Board of
Education to terminate from employment Defendant Diesel Technology
Instructor John Wilson;

e, Require Defendants to adopt and/or revise their policies to mandate
that notice of all harassment, bullymg, and _ sexual/gender/gender
orientation/disability discrimination complaints are promptly provided to the
Superintendent, Director, Dean of Students, Academic/Student Services

81
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 82 of 84 PAGEID #: 85

Supervisor, Special Education Coordinator, School Counselor, Instructors, and
the parents and/or custodians of the student-victims and student-perpetrators;

f. Require the Superintendent and the School Board to review all
complaints of bullying, harassment, and  sexual/gender/gender
orientation/ disability discrimination, as well as any investigations, disciplinary
measures, and other school responses thereto;

g. Require Defendants to adopt and/or revise policies to ensure that
complaints of online bullying, harassment, or discrimination (“cyber-bullying”),
occurring both on and off school grounds and both during and after school hours,
are promptly and properly investigated, and are reported to the parents and/or
legal custodians of student-victims and student-perpetrators, and/or proper law
enforcement officials and that effective measures are taken to ensure that the
cyber-bullying ceases and/or that cyber-bullying is adequately punished;

h. Require Defendants to adopt policies requiring the District to offer
professional counseling and other forms of mental, emotional, and social support
to all students who have reportedly been bullied, harassed, or discriminated
against;

i. Require Defendants to conduct assemblies for all students in the
School District addressing issues of bullying, harassment, discrimination and
tolerance, wherein students are instructed about laws, regulations, and policies
prohibiting bullying, harassment and discrimination, and about the effects of
harassment, bullying, and discrimination on victims, and regarding the support
avallable to victims;

j. Require Defendants to assign a peer mediator and/or other staff
member to District schools to provide active monitoring for the schools and to
address instances of bullying, harassment, and discrimination that arise at the
schools;

k, Require Defendants to allow Student Government to receive and
address instances of student-on-student instances of bullying, harassment, and
discrimination that arise at the school and to make recommendations to
Defendant Ohio Hi-Point School District Board of Education as to the appropriate
resolution to the incident including and up to expulsion of the student found to
have engaged in prohibiting bullying, harassment and discrimination;

1. Require Defendants to maintain files on students who have been
accused of bullying, harassment, and discrimination, and to institute a tracking
system for bullying, harassment, and sexual/gender/gender orientation/disability
discrimination incidents;

m. Require Defendants to maintain statistical data concerning each

82
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 83 of 84 PAGEID #: 86

complaint of bullying, harassment, or sexual/gender/gender
orientation/disability discrimination reported to Defendants, as well as the
specific action the district Superintendent, Director, Dean of Students, Special
Education Coordinator, School Counselor, Academic/Student Services
Supervisor, Nurse, and/or instructors, teachers, security guards, bus drivers, and
administrators took to resolve the complaint;

n. Require Defendants to provide in writing to all parents of Ohio Hi-
Point Career Center students the above-referenced statistical data; the District’s
policies regarding bullying, harassment, and discrimination; the District’s
training programs for administrators and/or staff regarding these subjects; and
the resources available to students who have been bullied, harassed or
discriminated against;

oO. Require Defendants to develop peer support programs to counteract
bullying, harassment and discrimination, and promote peer respect, kindness,
values, compassion, and goodwill; and

p. For all other injunctive relief that the Court deems appropriate.

PRAYER FOR RELIEF
WHEREFORE, Plaintiffs request judgment in their favor and pray for relief against

Defendants as follows:

1. Foran order granting Plaintiffs compensatory, punitive, treble, incidental,
exemplary, and other damages, in amounts in excess of $75,000 but which will be more
fully determined by the finder of fact;

2. Foran order granting the declaratory relief sought herein;

3. For an order granting the injunctive relief sought herein;

4. For an order granting Plaintiffs their expenses and costs, including
reasonable attorneys’ fees;

5. For an order granting Plaintiffs pre-judgment and post-judgment interest;
and

6. For an order granting Plaintiffs all other and further relief to which they are

entitled at law or in equity.

83
Case: 2:20-cv-04798-JLG-KAJ Doc #: 1-1 Filed: 09/14/20 Page: 84 of 84 PAGEID #: 87

JURY DEMAND

Plaintiffs demand a trial by jury on all issues within this Complaint.

Respectfully submitted,

CABOT ROUBANES LUKE CO., L.P.A.

By: /s/ Barbara dA. Luke
Barbara A. Luke (0068210)
275 West Fifth Street
Marysville, Ohio 43040
Telephone: (937) 738-2751

Facsimile: (937) 834-4448
Email: Barbara.Luke@LukeLawyers.com

THE ANELLI LAW FIRM, L.L.C.

By: /s/ Diamna Anelly
Dianna Anelli (0062973)
3010 Hayden Road
Columbus, Ohio 43235
Telephone: (614) 228-7710
Facsimile: (614) 340-3190
Email: danelli@anelli-law.com

Attorneys for Plaintiffs

ce: Plaintiffs Dan, Mary, and Jane Doe

84
